Exhibit 10.10

 

LEASE PARTICULARS

 

1.

   DATE    03 day of March 2005

2.

   UNDERLEASE/ SUB-UNDERLEASE    Sub-underlease

3.

   PARTIES          

(a)    LANDLORD

   CITIGROUP PROPERTY LIMITED whose registered office is at Citigroup Centre
Canada Square London E14 5LB (company registration number 3687297)     

(b)    TENANT

   INSTINET GLOBAL SERVICES LIMITED whose registered office is at Commodity Quay
East Smithfield London E1W 1AZ (company registration number 02550604)     

(c)    GUARANTOR

   INSTINET GROUP INC whose registered office is at 1209 Orange Street,
Wilmington, Delaware 19801

4.

   DEMISED PREMISES    Those parts of floor 26 of the Building shown for the
purpose of identification only edged red on Plan 1

5.

   BUILDING    ALL THAT land and premises known as 25 Canada Square and more
particularly shown edged red on Plan 2

6.

   TERM AND TERM COMMENCEMENT DATE    A term of fifteen (15) years from and
including 07 FEBRUARY 2005

7.

   INITIAL RENT    The annual sum of Nine Hundred and Sixty Five Thousand Five
Hundred and Fifty Pounds (£965,550) exclusive of VAT (if any) (subject to
review) from the Rent Commencement Date and thereafter throughout the Term
(subject to review as herein contained)

8.

   RENT COMMENCEMENT DATE    07 JULY 2006

9.

   RENT REVIEW DATES    07 FEBRUARY 2010 AND 07 FEBRUARY 2015

10.

   ESTATE SERVICE CHARGE PERCENTAGE    2.4 per cent

 

Page 1



--------------------------------------------------------------------------------

11.

   BUILDING SERVICE CHARGE PERCENTAGE    2.4 per cent

12.

   DECORATION YEARS    The year ending 1 October 2006 and thereafter every
subsequent fifth year of the Term

13.

   PERMITTED USER    High class banking professional commercial or governmental
offices

 

Page 2



--------------------------------------------------------------------------------

THIS SUB-UNDERLEASE is made on 03 MARCH 2005

 

BETWEEN the parties specified in the Particulars

 

WITNESSETH as follows:

 

1. DEFINITIONS

 

1.1 In this Lease the following expressions shall have the following meanings:

 

Accountant means a Chartered Accountant or firm of Chartered Accountants
appointed or employed by the Landlord or a Group Company of the Landlord to
perform the functions of the Accountant under this Lease

 

Adjoining Property means all parts of the Estate (other than the Building) and
any land and/or buildings from time to time adjoining or neighbouring the Estate

 

Agreement for Lease means the agreement for lease dated 04 FEBRUARY 2005 made
between the Landlord (1) the Tenant (2) and the Guarantor (3)

 

Alterations means all alterations and additions made by the Tenant or any
undertenant during the Term but excluding the Tenant’s Fitting Out Works;

 

Base Rate means the Base Rate for the time being of Barclays Bank PLC or some
other London clearing bank nominated from time to time by the Landlord or in the
event of the Base Rate ceasing to exist such other reasonably comparable rate of
interest as the Landlord shall from time to time determine

 

Bespoke Fitting Out Works has the meaning ascribed to it in the Agreement for
Lease and for the avoidance of doubt the Tenant is responsible for dilapidations
and reinstatement pursuant to Clause 4.10 hereof;

 

Building means the Building (of which the Demised Premises form part) briefly
described in the Particulars and each and every part thereof and all the
appurtenances belonging thereto including:

 

(a) all Landlord’s fixtures and fittings in or upon the same

 

(b) all additions alterations and improvements thereto (excluding all Tenant’s
and trade fixtures and fittings)

 

Building Services means the services set out in Schedule 5 incurred in respect
of floors 25 to 34 (inclusive) of the Building

 

Business Hours means 7.00 am to 7.00 pm on Mondays to Fridays (inclusive)
(excluding all usual bank or public holidays) or such other hours as may from
time to time be reasonably designated by the Landlord

 

Common Parts of the Building means those parts and amenities of the Building
which are from time to time provided (or designated by the Landlord or by any
Superior Landlord) for common use by tenants and occupiers of the Building with
or

 

Page 3



--------------------------------------------------------------------------------

without others and all persons authorised by them including (without limitation)
(a) the passenger lifts (b) the goods lifts (c) the goods loading docks and
adjacent service areas (d) the lift lobbies and access corridors serving more
than one tenant (e) the common service corridors but excluding the Estate Common
Parts and the Lettable Areas

 

Demised Premises means the Demised Premises as briefly described in the
Particulars including:

 

(a) the internal plaster surfaces and finishes of all structural or load bearing
walls and columns within the Demised Premises and of all walls which enclose the
same

 

(b) the entirety of all non-structural or non-load bearing walls and columns
within the Demised Premises

 

(c) the inner half severed medially of the internal non-structural or non-load
bearing walls (if any) that divide the same from other parts of the Building

 

(d) the screed and floor finishes thereof and all carpets

 

(e) the ceiling finishes thereof including all suspended ceilings and light
fittings

 

(f) save as excluded in (ii) below all glass window frames and window furniture
in the windows and all doors door furniture and door frames

 

(g) all sanitary and hot and cold water apparatus and equipment and the
radiators (if any) therein

 

(h) all Pipes in under and over the same and exclusively serving the same

 

(i) all landlord’s fixtures fittings plant machinery ducting sprinklers
apparatus and equipment now or hereafter in or upon the same

 

(j) all additions alterations and improvements thereto

 

but nevertheless excluding (i) all structural or load bearing walls and columns
and the structural slabs of any roofs ceilings and floors (ii) all glass window
frames and window furniture in the windows in the external skin of the Building
and (iii) Pipes belonging to public utilities or those which serve other parts
of the Building or Adjoining Property

 

Development means development as defined in Section 55 of the Town and Country
Planning Act 1990

 

Entity means a body corporate or government department or other organisation or
partnership

 

Estate means:

 

(a) the land and water areas known as Canary Wharf London E4 shown edged blue on
Plan 3 annexed

 

Page 4



--------------------------------------------------------------------------------

(b) any additional land and water areas (and all buildings and appurtenances
thereon and all additions alterations and improvements thereto) in which the
Superior Landlord or a Group Company of the Superior Landlord shall acquire a
freehold or leasehold interest and which the Superior Landlord from time to time
designates as part of the Estate

 

Estate Common Parts means those parts of the Estate and the Adjoining Property
(not being publicly adopted) which are from time to time intended for the common
use and enjoyment of the tenants of the Estate (including the Landlord) and
persons claiming through or under them and reasonably designated as such by any
Superior Landlord (whether or not other parties are also entitled to use and
enjoy the same) and without prejudice to the foregoing includes the following
where so intended and designated:

 

(a) roads to the point of connection with a highway maintainable at public
expense

 

(b) bridges kerbs pavements footpaths parks and esplanades landscaped areas open
areas quayside areas dock water areas and river piers

 

(c) plaza malls retail malls walkways pedestrian ways concourses and circulation
areas staircases travelators escalators elevators ramps and lift loading bays
forecourts service roads service areas and service bays

 

(d) the Pipes therein which are not and are not intended to be the
responsibility of a particular tenant or group of tenants

 

(e) the foundation piling substructures floors walls roofs ramps accessways
entrances exits and other matters or things (including relevant parts of the
banana walls) which make up those parts of the Estate which are not and are not
intended to be the responsibility of a particular tenant or tenant or other
occupier

 

but exclude all Car Parks within the Estate

 

Estate Services means the services set out in Part A of Schedule 6 of the
Superior Lease insofar as the same are attributable to the Estate excluding the
Car Parks

 

Force Majeure means any emergency or damage or destruction of any installations
or apparatus or mechanical or other defect or breakdown or materially adverse
weather conditions or shortage of energy, supplies, fuel, materials, water or
labour or national strikes or other national or localised industrial action,
lockouts enemy action war or civil commotion, governmental restrictions, Acts of
God or any other material cause beyond the control of the Landlord and which:

 

(a) affects the performance of the Landlord’s obligations; and

 

Page 5



--------------------------------------------------------------------------------

(b) has not arisen by reason of any breach or non-observance or non-performance
by the Landlord of its obligations herein contained

 

Generic Fitting Out Works has the meaning ascribed to it in the Agreement for
Lease and for the avoidance of doubt the Tenant is not responsible for
dilapidations or reinstatement in respect of these works only;

 

Group Company means in relation to any company (the Relevant Company) a company
which is for the time being a subsidiary of or the holding company of the
Relevant Company or which is another subsidiary of the holding company of the
Relevant Company (in each case within the meaning of Section 736 of the
Companies Act 1985, as amended by the Companies Act 1989) and in relation to the
Tenant includes any entity that, directly or indirectly, through one or more
intermediaries, controls or is controlled by, or is under common control with,
the Tenant. For purposes hereof, the term control (including the terms
controlled by and under common control with) shall mean the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of such entity, through the ownership of voting securities, by contract
or otherwise

 

Insurance Premium Tax means insurance premium tax as provided for in the Finance
Act 1994 and includes any other tax from time to time replacing it or of a
similar fiscal nature

 

Insured Risks means (to the extent that the same are insurable in the global
insurance market on reasonably economic terms) terrorism fire storm tempest
flood earthquake lightning explosion impact aircraft (other than hostile
aircraft) and other aerial devices and articles dropped therefrom riot civil
commotion and malicious damage bursting or overflowing of water tanks apparatus
or Pipes and such other risks as the Landlord or any Superior Landlord may from
time to time reasonably specify or deem necessary to effect subject to such
exclusions excesses limitations terms and conditions as may be imposed by the
insurers

 

Interest Rate means three percentage points (3%) per annum above Base Rate

 

Landlord means the party named as “Landlord” in the Particulars and includes the
person for the time being entitled to the reversion immediately expectant on the
determination of the Term

 

Landlord’s Irrecoverable VAT means any Value Added Tax paid or payable by the
Landlord or any Group Company of the Landlord in respect of supplies made to the
Landlord relating to the Demised Premises or the Building if and to the extent
that the Landlord or that Group Company does not (or would not if appropriate
claims had been made in due time) receive a credit as “input tax” whether as a
VAT credit or as a deduction from “output tax” (as the expressions “input tax”
and “output tax” are defined in section 24 of the Value Added Tax Act 1994 and
as the expression “VAT credit” is defined in section 25 of that Act) under
sections 25 and 26 of that Act for the “prescribed accounting period” (as that
expression is used in sub-section 25(1) of that Act) in relation to Value Added
Tax.

 

Page 6



--------------------------------------------------------------------------------

Landlord’s Solicitors’ means Freshfields Bruckhaus Deringer of 65 Fleet Street,
London, EC4Y HIS or such other firm of solicitors the Landlord may appoint and
notify to the Tenant

 

this Lease means this Sub-underlease and any document which is made supplemental
hereto or which is entered into pursuant to or in accordance with the terms
hereof

 

Lettable Areas means those parts of any building (including the Building) leased
or intended to be leased to occupational tenants but excluding any parts of such
building leased or intended to be leased to public utilities for the purposes of
the carrying out of their statutory obligations

 

Management Company means the management company from time to time pursuant to
the terms of the Superior Lease

 

Particulars means the descriptions and terms appearing on the preceding pages
headed “Lease Particulars” which comprise part of this Lease

 

Pipes means all pipes sewers drains ducts conduits gutters watercourses wires
cables channels flues service corridors trunking and all other conducting media
and any ancillary apparatus

 

Plan 1 Plan 2 Plan 3 means the plans annexed hereto and respectively so marked

 

Planning Acts means the Town and Country Planning Act 1990 the Planning (Listed
Buildings and Conservation Areas) Act 1990 the Planning (Hazardous Substances)
Act 1990 the Planning (Consequential Provisions) Act 1990 the Planning and
Compensation Act 1991 the Leasehold Reform, Housing and Urban Development Act
1993 the Town and Country Planning (Costs of Inquiries etc) Act 1995 the
Regional Development Agencies Act 1998 the Government of Wales Act 1998 the
Greater London Authority Act 1999 and any other town and country planning or
related legislation

 

Quarterly Day means each of the 1st day of January 1st day of April 1st day of
July, and 1st day of October

 

Regulations means the regulations whether or not set out in a manual which has
been made available to the Tenant and which may be updated from time to time and
such substituted or additional reasonable regulations as the Landlord or any
Superior Landlord may from time to time notify in writing to the Tenant for the
general management oversight and security of the Building or the Estate PROVIDED
ALWAYS that in imposing any regulation in respect of the general management
oversight and security to the Building the Landlord shall act reasonably

 

Rent means the yearly Initial Rent subject to review

 

Retained Parts means all parts of the Building (including the Common Parts of
the Building) which do not comprise Lettable Areas and/or which are properly
designated as such from time to time by the Landlord or any Superior Landlord

 

Page 7



--------------------------------------------------------------------------------

Structural Defects means latent or inherent defects or faulty design or bad
workmanship in the construction of the Building or the failure to construct the
Building in a good and workmanlike manner with good and proper materials and
which manifest themselves during the Term and Structural Defect shall be
construed accordingly

 

Structure Lease means the underlease of parts of the Building defined as the
Structure Lease dated 19 December 2003 relating to the development and leasing
of the Building between Canary Wharf (DS5) T1 Limited and Canary Wharf (DS5) T2
Limited (1) Canary Wharf Estate Limited (2) Canary Wharf Management Limited (3)
Canary Wharf Investment Limited (4) Cabot Place (RT2) Limited (5) Citigroup
Property Limited (6) and Citicorp (7) and registered at the Land Registry with
Title Number EGL466031

 

Superior Landlord means the person or persons for the time being entitled to any
estate or estates which are reversionary (whether immediate or mediate) upon the
Landlord’s estate in this Lease or the Superior Lease

 

Superior Lease means the Underlease dated 14 June 2002 relating to Floors 25 to
34 (inclusive) of the Building made between Canary Wharf (DS5) T1 Limited and
Canary Wharf (DS5) T2 Limited (1) and Canary Wharf Limited (2) Canary Wharf
Management Company Limited (3) Canary Wharf Estate Limited (4) Citigroup
Property Limited (5) and Citicorp (6) and registered at the Land Registry with
Title Number EGL440318

 

Surveyor means an independent chartered surveyor of not less than ten (10)
years’ standing who is a Fellow of the Royal Institution of Chartered Surveyors
experienced in the valuation of property similar to the Demised Premises and is
acquainted with the market in the City of London and London Docklands and who is
also aware of rental values elsewhere in London appointed from time to time to
determine matters pursuant to the provisions of this Lease and the Surveyor
shall act as an arbitrator in accordance with the Arbitration Act 1996 or by
mutual agreement as an expert

 

Tenant means the party named as “Tenant” in the Particulars and includes the
Tenant’s successors in title and assigns and in the case of an individual
includes his personal representatives

 

Tenant’s Fitting Out Works means the Works comprised in the Generic Fitting Out
Works and the Bespoke Fitting Out Works

 

Tenant’s Irrecoverable VAT means any Value Added Tax paid or payable by the
Tenant in relation to supplies relating to the Demised Premises or the Building
made by the Landlord to the Tenant if and to the extent that the Tenant does not
(or would not if appropriate claims had been made in due time) receive a credit
as “input tax” whether as a VAT credit or as a deduction from “output tax” (as
the expressions “input tax” and “output tax” are defined in section 24 of the
Value Added Tax Act 1994 and as the expression “VAT credit” is defined in
section 25 of that Act) under sections 25 and 26 of that Act for the “prescribed
accounting period” (as that expression is used in sub-section 25(1) of that Act)
in relation to Value Added Tax

 

Page 8



--------------------------------------------------------------------------------

Tenant’s Solicitors means Simmons & Simmons of CityPoint, One Ropemaker Street,
London EC2Y 9SS or such other firm of solicitors the Tenant may appoint and
notify to the Landlord

 

Term means the term of years stated in the Particulars and includes the period
of any holding over or any extension or continuation whether by statute or
common law

 

Uninsured Risks means at the date of this Lease an Insured Risk which at the
relevant time is not in fact insured against for whatever reason

 

Value Added Tax means value added tax as provided for in the Value Added Tax Act
1994 and any tax of a similar nature substituted for it or levied in addition to
such value added tax

 

Working Day means any day (other than a Saturday or a Sunday) upon which
clearing banks in the United Kingdom are open to the public for the transaction
of business

 

2. INTERPRETATION

 

Unless the context otherwise requires:

 

2.1 where two or more persons are included in the expression the Tenant and/or
the Landlord the covenants which are expressed to be made by the Tenant and/or
the Landlord shall be deemed to be made by such persons jointly and severally

 

2.2 words importing persons shall include firms companies and corporations and
vice versa

 

2.3 any covenant or regulation to be observed by any party hereto not to do any
act or thing shall include an obligation not to cause permit or suffer such act
or thing to be done

 

2.4 references either to any rights or powers of the Landlord or the rights of
the Tenant in relation to the Adjoining Property shall be construed as extending
respectively to the Superior Landlord and all persons authorised by the Landlord
and/or the Superior Landlord and as the case may be by the Tenant

 

2.5 any reference to a statute (whether specifically named or not) shall include
any amendment or re-enactment of such statute for the time being in force and
all instruments orders notices regulations directions bye-laws permissions and
plans for the time being made issued or given thereunder or deriving validity
therefrom

 

2.6 the titles and headings appearing in this Lease are for reference only and
shall not affect its construction

 

2.7 all agreements and obligations by any party contained in this Lease (whether
or not expressed to be covenants) shall be deemed to be and shall be construed
as covenant by such party

 

2.8 any rights easements and privileges reserved to the Landlord under this
Lease and the benefit of all other provisions which may be exercised under this
Lease by the

 

Page 9



--------------------------------------------------------------------------------

Landlord shall also be for the benefit of and be exercisable by any Superior
Landlord and any mortgagee of the Landlord or the Superior Landlord and any
provision requiring the consent or approval of the Landlord shall be construed
as being deemed to require also the consent or approval of any Superior Landlord
or mortgagee where and to the extent necessary and any indemnity given to the
Landlord shall be deemed to extend to the Superior Landlord or mortgagee under
the Superior Lease

 

3. DEMISE AND RENTS

 

3.1 The Landlord HEREBY DEMISES unto the Tenant with full title guarantee the
Demised Premises TOGETHER WITH the rights and easements specified in Schedule 1
(which the Landlord confirms are granted out of the Superior Lease and not the
Structure Lease) EXCEPT AND RESERVING the rights and easements specified in
Schedule 2 SUBJECT TO all rights easements quasi-easements privileges covenants
restrictions and stipulations of whatsoever nature affecting the Demised
Premises including the matters contained or referred to in the Deeds mentioned
in Schedule 4 TO HOLD the Demised Premises unto the Tenant from and including
the Term Commencement Date for the Term YIELDING AND PAYING unto the Landlord
during the Term by way of rent:

 

(a) yearly and proportionately for any fraction of a year the Initial Rent from
and including the Rent Commencement Date until the 07 FEBRUARY 2010 and from and
including 07 AUGUST 2011 until the end of the Term such Rent as shall become
payable under and in accordance with the provisions of Schedule 3 to be paid to
the Landlord (by Banker’s Standing Order if the Landlord so requires) by equal
quarterly payments in advance on each Quarterly Day in every year (the first
such payment being a proportionate sum in respect of the period from and
including the Rent Commencement Date to the next succeeding Quarterly Date to be
made on the Rent Commencement Date) PROVIDED ALWAYS for the avoidance of doubt
from the Term Commencement Date until the Rent Commencement Date and during the
period of 18 months from 07 FEBRUARY 2010 as aforesaid the yearly rent shall be
one peppercorn (if demanded)

 

(b) 2.4 per cent being a fair and reasonable proportion of all sums (including,
without limitation, Insurance Premium Tax and (but not more than once in any one
year) the cost of periodic valuations for insurance purposes) which the Landlord
or the Superior Landlord (but so that there is no double counting) shall from
time to time be liable to pay for insuring the Building against the Insured
Risks and the other matters referred to in Clause 6.1(d) and of the whole of the
sums which the Landlord shall from time to time pay for insuring against loss of
the Building Service Charge Percentage of Building Expenditure such sums to be
paid to the Landlord within eight (8) Working Days of demand from and including
the Term Commencement Date

 

(c) the moneys referred to in Clauses 4.2, 4.3, 4.32 and 8 to be paid to the
Landlord as therein provided on demand from and including the Term Commencement
Date

 

Page 10



--------------------------------------------------------------------------------

(d) 2.4 per cent of the payments due from the Landlord to the Superior Landlord
for the Estate Services within eight (8) Working Days of demand from and
including the Term Commencement Date PROVIDED THAT the Tenant is not liable to
pay for any contribution towards the cost of maintenance repair or improvement
of any buildings designed to be let to occupational tenants on the Estate other
than the Building in accordance with the terms of this Lease.

 

(e) any other moneys which are by this Lease stated to be recoverable as rent in
arrear to be paid to the Landlord as therein provided on demand

 

4. TENANT’S COVENANTS

 

The Tenant HEREBY COVENANTS with the Landlord as follows:

 

4.1 Rents

 

To pay the rents reserved by this Lease at the times and in the manner aforesaid
without any abatement set off counterclaim or deduction whatsoever (save those
that the Tenant is required by law to make) and so that the Landlord shall
receive full value in cleared funds on the date when payment is due

 

4.2 Interest on arrears

 

(a) Without prejudice to any other right remedy or power herein contained or
otherwise available to the Landlord if any of the rents reserved by this Lease
(whether formally demanded or not) or any other sum of money payable to the
Landlord by the Tenant under this Lease shall not be paid so that the Landlord
receives full value in cleared funds:

 

  (i) in the case of the Rent or and any Value Added Tax thereon on the date
within three (3) Working Days from when payment is due (or, if the due date is
not a Working Day, the next Working Day after the due date) or

 

  (ii) in the case of any other rents or sums within eight (8) Working Days
after the date when payment has become due (unless otherwise provided for in
this Lease)

 

to pay interest thereon at the Interest Rate from the date on which payment was
due to the date of payment to the Landlord (both before and after any judgment)

 

(b) Without prejudice to any other right, remedy or power contained in this
Lease or otherwise available to the Landlord, if the Landlord shall decline
(acting reasonably) to accept or (where applicable) demand any of the rents or
other sums of money so as not to waive any existing breach of covenant, the
Tenant shall pay interest on such rents and other sums of money at Base Rate
from and including the date when payment was due (or, where applicable, would
have been due if demanded on the earliest date on which it could have been
demanded) to the date when payment is accepted by the Landlord

 

Page 11



--------------------------------------------------------------------------------

4.3 Outgoings

 

(a) To pay and discharge all existing and future rates taxes duties charges
assessments impositions and outgoings whatsoever or (where such outgoings relate
to the Demised Premises and other premises) a due proportion thereof to be
reasonably determined by the Landlord which now are or may at any time during
the Term be payable in respect of the Demised Premises whether by the owner or
the occupier of them (excluding any tax payable occasioned by the grant of and
any actual or deemed disposition of or dealing with any interest in or to the
reversion to this Lease)

 

(b) If the Landlord or the Tenant wishes to contest any outgoings as aforesaid
or to appeal any assessments related thereto or withdraw any such contest or
appeal they will keep each other informed of such matter and give each other a
chance to comment on the relevant matter and will supply to each other forthwith
upon receipt copies of any such appeals or assessments and will each execute
forthwith on request all consents authorisations or other documents as are
required to give full effect to the foregoing

 

(c) Not to (in respect of the Demised Premises) agree any assessments relating
to the Demised Premises respectively without the prior approval in writing of
the Landlord (such approval not to be unreasonably withheld or delayed) and once
such approval is given the Tenant will execute forthwith on request any
documents required to give effect to such agreement

 

(d) To pay all charges for electricity telephone water gas (if any) and other
services and all sewage and environmental charges consumed in the Demised
Premises including any connection charge and meter installation costs and rents

 

(e) Where any services of the nature referred to in (d) above are provided by
the Landlord or any Superior Landlord (and the cost thereof is not recovered
pursuant to Clause 8 of this Lease) to pay for any such service consumed and a
proper and reasonable standing charge at a reasonable rate specified from time
to time by the Landlord or any Superior Landlord and to permit the Landlord or
any Superior Landlord to install maintain and read any meter in the Demised
Premises relating to any such service

 

4.4 Comply with title matters

 

4.4.1 The Tenant will observe and perform the covenants, conditions and
provisions affecting the Demised Premises contained in:

 

(a) the Property and Charges Registers of the Title Numbers detailed in Schedule
4;

 

and will keep the Landlord fully and effectively indemnified from and against
all costs claims demands and liabilities arising from any breach non-performance
or non-observance thereof

 

Page 12



--------------------------------------------------------------------------------

4.4.2 Not to do any act or thing or omit to be done any act or thing in relation
to the Demised Premises in breach of the tenant’s obligations (excluding the
payment of rents and other sums) in the Superior Lease to the extent that this
does not conflict with the express terms of this Lease

 

4.5 Utility authorities

 

To pay to the Landlord or as it may direct an amount equal to any rebate or
rebates which the Tenant or any undertenant may receive from public utilities in
respect of the capital costs incurred by the Landlord or any Superior Landlord
the London Docklands Development Corporation or some party (other than the
Tenant) of providing water foul and surface water drainage gas electricity and
telecommunications

 

4.6 Repairs

 

(a) To repair and keep in good and substantial repair and condition free from
all defects the Demised Premises (damage by the Insured Risks and terrorism
excepted save to the extent that payment of the insurance moneys shall be
withheld by reason of any act neglect or default of the Tenant or any
undertenant or any person under its or their control unless and to the extent
that the Tenant shall have made good the deficiency in the insurance moneys)

 

(b) To replace from time to time any of the Landlord’s fixtures and fittings
which become in need of replacement as a result of the Tenant’s wilful or
negligent damage thereof with new ones which are similar in type and quality
(excluding any such fixtures and fittings which are the responsibility of the
Landlord)

 

PROVIDED THAT the Tenant shall not be liable hereunder for the repair of any
Structural Defect

 

4.7 Plant and machinery

 

To keep all plant machinery and other equipment (not being moveable property of
the Tenant a Group Company of the Tenant or any undertenant) in the Demised
Premises properly maintained and in good working order and condition (damage by
the Insured Risks excepted save to the extent that payment of the insurance
moneys shall be withheld by reason of any act neglect or default of the Tenant
or any undertenant or any person under its or their control unless and to the
extent that the Tenant shall have made good the deficiency in the insurance
moneys) and notify the Landlord of the identity of any contractors employed by
the Tenant for that purpose and pay due heed to any representations which the
Landlord or the Superior Landlord may make in relation thereto PROVIDED THAT in
relation to any contractors who carry out works which may affect the base
building systems of the Building the Tenant shall obtain the approval of the
Landlord to the identity of such contractors before they commence work such
approval not to be unreasonably withheld or delayed

 

Page 13



--------------------------------------------------------------------------------

4.8 Decorations

 

Subject to the provisions of Clause 4.10 in every Decoration Year and also in
the last three months of the Term howsoever determined (but not any more than
once in any period of twelve months) in a good and workmanlike manner to prepare
and decorate (with two coats at least of good quality paint) or otherwise treat
as appropriate all parts of the Demised Premises required to be so treated and
as often as may be reasonably necessary to wash down all washable surfaces such
decorations and treatment in the last year of the Term to be executed in such
colours and materials as the Landlord may reasonably require

 

4.9 Cleaning

 

To keep the Demised Premises in a clean and tidy condition and at least once in
every month properly to clean the inside of all exterior windows window frames
and other exterior glass enclosing the Demised Premises

 

4.10 Yield up

 

(a) Immediately prior to the expiration or sooner determination of the Term at
the cost of the Tenant:

 

  (i) to replace any of the Landlord’s fixtures and fittings which shall be
missing or wilfully or negligently damaged by the Tenant with new ones of
similar kind and quality

 

  (ii) to remove from the Demised Premises and the Building any moulding or sign
of the name or business of the Tenant or occupiers and the Tenant’s furniture
and effects and to make good to the reasonable satisfaction of the Landlord all
damage caused by such removal

 

  (iii) to remove all video data and sound communications conducting material
installed in the Demised Premises by or at the request of the Tenant and any
undertenant

 

  (iv) if required to reinstate to the Landlord’s reasonable satisfaction the
Bespoke Fitting Out Works and any Alterations carried out without the consent of
the Landlord (where such consent is not required by this Lease)

 

  (v) in respect of Alterations (where consent of the Landlord is required by
this Lease) the reinstatement obligations shall be as agreed between the
Landlord and the Tenant as part of the Landlord’s consent to the future
Alterations

 

(b) At the expiration or sooner determination of the Term quietly to yield up
the Demised Premises to the Landlord in a clean and tidy condition (fair wear
and tear excepted) subject to repair or replacement where necessary of any
damaged items in accordance with the covenants and other obligations on the part
of the Tenant contained in this Lease

 

Page 14



--------------------------------------------------------------------------------

(c) For the avoidance of doubt the Tenant is not required to reinstate the
Generic Fitting Out Works at the expiration or sooner determination of the Term

 

4.11 Rights of entry by Landlord

 

To permit the Landlord and any Superior Landlord with all necessary materials
and appliances at all reasonable times upon reasonable prior notice (except in
cases of emergency) but subject to the Tenant’s reasonable security requirements
to enter and remain upon the Demised Premises (for the avoidance of doubt
including the risers, plant rooms and electrical switch rooms on each floor)
where such entry is necessary to enable the Landlord and the Superior Landlord:

 

(a) to view and examine the state and condition of the Demised Premises and to
take schedules of the Landlord’s fixtures

 

(b) to exercise any of the rights excepted and reserved by this Lease

 

(c) for any other purpose connected with the management of or the interest of
the Landlord in the Demised Premises or the Building

 

(d) for all purposes in connection with any Superior Lease including to take any
action or steps to remedy anything which shall be a breach or non-observance
thereof or to prevent any forfeiture or anticipated forfeiture thereof

 

PROVIDED ALWAYS that the Landlord shall:

 

  (i) exercise such rights in a way that causes as little inconvenience and
damage as reasonably possible; and

 

  (ii) make good any such damage caused to the reasonable satisfaction of the
Tenant

 

and for the avoidance of doubt and notwithstanding anything above the Landlord
shall have access to all areas within the Demised Premises without notice in
cases of emergency (including the activation of the fire alarm)

 

4.12 To comply with notices

 

(a) Whenever the Landlord shall give written notice to the Tenant of any breach
of covenant forthwith to remedy such breach

 

(b) If the Tenant shall fail within twenty-one (21) days of such notice or as
soon as reasonably possible in the case of emergency to commence and then
diligently to continue to comply with such notice the Landlord may without
further notice enter the Demised Premises and carry out or cause to be carried
out all or any of the works referred to in such notice and all reasonable costs
and expenses thereby properly incurred shall be paid by the Tenant to the
Landlord on demand and in default of payment shall be recoverable as rent in
arrear

 

Page 15



--------------------------------------------------------------------------------

4.13 Overloading floors and services and installation of wiring etc.

 

(a) Not to do anything which may subject the Demised Premises or the Building to
any strain beyond that which it is designed to bear (as notified by the Landlord
to the Tenant in writing from time to time) with due margin for safety

 

(b) To observe the weight limits prescribed for all lifts in the Building (as
notified by the Landlord to the Tenant in writing from time to time)

 

(c) Not to install or use any electrical equipment unless it has been fitted
with an efficient suppressor so as to prevent any interference with radio or
television reception telecommunications transmission or the operation of any
equipment in the Building or the Estate

 

(d) Promptly to provide or to consent to the disclosure by the relevant public
utility of details to the Landlord of the installation in or upon any part of
the Building of all video data and sound communications conducting material and
associated equipment installed by or at the request of the Tenant or any
undertenant excluding all such items within the Demised Premises or any risers
exclusively serving the Demised Premises

 

4.14 Pipes

 

Not to overload or obstruct any Pipes or discharge into any Pipes any oil or
grease or any noxious or deleterious substance which may cause an obstruction or
become a source of danger or injure the Pipes or the drainage system of the
Building or the Estate

 

4.15 Noxious Fumes

 

To take all necessary steps to ensure that all smells and fumes caused by
cooking refuse or food shall be removed from the Demised Premises so as to
ensure that in the reasonable opinion of the Landlord no nuisance or annoyance
shall be caused to the Landlord or to any of the tenants or occupiers of the
Building or the Estate

 

4.16 Dangerous materials and use of machinery

 

Not to bring into any part of the Building and of the Demised Premises anything
which is or is likely to become dangerous offensive combustible especially
inflammable radioactive or explosive or which might increase the risk of fire or
explosion or which would cause or be likely to cause nuisance annoyance
disturbance or damage to the Landlord or any tenant owner or occupier of any
part of the Building or the Estate PROVIDED THAT this Clause shall not prevent
the use of goods and machinery utilised in connection with a modern office
building and the activities carried on thereat

 

Page 16



--------------------------------------------------------------------------------

4.17 Heating cooling and ventilation and other systems

 

(a) Not to do anything which adversely affects the heating cooling or
ventilation of the Building or any other centrally controlled systems or which
imposes an additional load on the heating cooling or ventilation plant and
equipment or any such system beyond that which it is designed to bear

 

(b) To take all steps necessary to prevent any mechanical ventilation of the
Demised Premises installed by or on behalf of the Tenant any undertenant or
permitted occupier drawing air from or exhausting air into the Common Parts of
the Building

 

4.18 User

 

(a) Not to use or occupy the Demised Premises for any purpose except for the
Permitted User and ancillary uses

 

(b) Not to use the Demised Premises or any part thereof for any auction or
public meeting public exhibition or public entertainment or for gambling or as a
club or for the business of a turf accountancy estate agency retail travel
agency staff or employment agency or Government Department where services are
provided principally to visiting members of the public

 

(c) Not to use the Demised Premises or any part thereof for any dangerous noisy
noxious or offensive trade business or occupation whatsoever nor for any illegal
or immoral purpose nor for residential or sleeping purposes

 

(d) Not to leave the Demised Premises continuously unoccupied for more than
seven (7) days without providing such caretaking and security arrangements as
the Landlord shall reasonably require in order to protect the Demised Premises
and its contents and to deal with any emergency

 

(e) To ensure that at all times the Landlord has written notice of the name home
address and home telephone number of at least two keyholders of the Demised
Premises

 

4.19 Alterations

 

(a) Not to make any alterations or additions in or to the Demised Premises or
the exterior or structure thereof other than internal non-structural alterations
(including changing the layout of the partitioning within the Demised Premises)
which the Tenant may carry out with the prior written consent of the Landlord
which shall not be unreasonably withheld or delayed (and for the avoidance of
doubt it is agreed that where the Tenant has provided to the Landlord advance
written notice of the same the Tenant shall not require the Landlord’s consent
in relation to the erection, alteration and removal of internal partitioning and
associated electrical and consequential works) provided that any alterations to
the exterior or structure of the Building or which interfere with or affect the
Building Services or the heating or air conditioning systems or any other
centrally controlled systems within the Building shall be prohibited.

 

Page 17



--------------------------------------------------------------------------------

(b) Not to add to or change the lighting within the Demised Premises which
lighting is visible from outside the Demised Premises without obtaining the
prior written consent of the Landlord such consent not to be unreasonably
withheld or delayed nor to install any window coverings except those which have
been approved in writing by the Landlord from time to time (such approval not to
be unreasonably withheld or delayed).

 

(c) Promptly to make good all damage caused to any parts of the Building or any
Adjoining Property in the carrying out of any alterations or additions.

 

(d) Following completion of any alterations to promptly supply the Landlord
with:

 

  (i) a set of as-built drawings showing the alterations as actually carried out
together with an updated set of any relevant drawings or their equivalent on
computer disc to the extent that they are available reflecting changes to the
Tenant’s works; and

 

  (ii) a copy of any health and safety file kept available for inspection in
accordance with the Construction (Design Management) Regulations 1994 which is
required to be maintained

 

4.20 Works carried out to the Demised Premises

 

Without prejudice to the provisions of Clause 4.19 or to any covenants and
conditions which the Landlord may reasonably require or impose in giving consent
for alterations or additions to the Demised Premises to carry out any
alterations additions repairs replacements or other works to or in respect of
the Demised Premises promptly and in a good and workmanlike manner and in
accordance with the reasonable requirements of the Landlord notified in writing
to the Tenant and in particular but without prejudice to the generality thereof:

 

(a) any works the carrying out of which may in the Landlord’s reasonable opinion
constitute a nuisance or disrupt the businesses or activities or other tenants
or occupiers of the Building or the Estate or the public shall be performed
outside the hours of 9.00 am to 6.00 pm on Monday to Friday (inclusive)

 

(b) any works likely materially to affect the structure of the Building as a
whole or any centrally controlled systems within the Building as a whole or
serving other tenants shall at the Landlord’s option be performed at the
Tenant’s expense by the Landlord or by contractors designated by the Landlord at
a reasonable time specified by the Landlord and at a reasonable cost.

 

4.21 Not used

 

4.22 Alienation

 

(a) Except as otherwise permitted in this Clause 4.22 not to assign underlet or
charge any part or parts (as distinct from the whole) of the Demised Premises
and not to agree so to do or permit any person so to do

 

Page 18



--------------------------------------------------------------------------------

Not to part with possession of or share the occupation of the whole or any part
or parts of the Demised Premises or agree so to do or permit any person to
occupy the same save by way of an assignment or underletting of the whole of the
Demised Premises or on underletting of a Permitted Part thereof (as hereinafter
defined) in accordance with the provisions of this Clause 4.22 PROVIDED THAT
nothing contained in this Clause 4.22 shall prevent the Tenant from sharing
occupation of the whole or any part or parts of the Demised Premises with a
company which is and remains a Group Company of the Tenant so long as such
occupation shall not create the relationship of landlord and tenant between the
Tenant and the Group Company

 

4.22.2

 

(a) For the purposes of Section 19(1A) of the Landlord and Tenant Act 1927 it is
agreed that the Landlord may withhold consent to an assignment of the whole of
the Demised Premises if:

 

  (i) the proposed assignee or any proposed guarantor for it (other than any
guarantor under an authorised guarantee agreement as referred to in Clause
4.22.2(b)(i) is any person or Entity who has the right to claim sovereign or
diplomatic immunity or exemption from liability from the covenants on the part
of the Tenant contained in this Lease or

 

  (ii) the proposed assignee or any proposed guarantor for it (other than any
guarantor under an authorised guarantee agreement as referred to in Clause
4.22.2(b)(i) is a corporation registered in or an individual resident in a
jurisdiction in which there is no reasonable prospect of enforcement of a
judgment obtained in the Courts of England and Wales

 

  (iii) the proposed assignee or any proposed guarantor for it (other than any
guarantor under an authorised guarantee agreement as referred to in Clause
4.22.2(b)(i) is any person or Entity in relation to whom any of the events
mentioned in Clause 7.1(c), 7.1(d), 7.1(e) and 7.1(g) of this Lease would have
occurred if that person or Entity were the Tenant under this Lease or

 

  (iv) any rent due and (where demand is required) demanded from the Tenant
under this Lease remains unpaid.

 

(b) For the purposes of Section 19 (1A) of the Landlord and Tenant Act 1927 and
Section 16 of the Landlord and Tenant (Covenants) Act 1995 it is further agreed
that any consent of the Landlord to an assignment of the whole of the Demised
Premises may (if the Landlord so requires) be subject to:

 

  (i) a condition if reasonably required requiring that before the Tenant
completes the assignment of this Lease the Tenant jointly and severally execute
and deliver to the Landlord a deed containing covenants on the part of the
Tenant and the Surety in the form of those contained in Schedule 8

 

Page 19



--------------------------------------------------------------------------------

  (ii) a condition that the assignment is completed and registered with the
Landlord in accordance with Clause 4.23 within three months of the date of the
consent and that if it is not so completed the consent shall be void

 

  (iii) a condition that before the Tenant completes the assignment of the
Lease, if the Landlord acting reasonably determines it to be necessary, one or
more guarantors acceptable to the Landlord, acting reasonably, covenant by deed
with the Landlord in the form of guarantee set out in Schedule 6 with any
changes reasonably required by the Landlord (as a result of any change in the
law) so as to make such deed as efficacious as it would have been if it had been
entered into immediately after the grant of this Lease

 

  (iv) a condition that before the Tenant completes the assignment of the Lease,
if the Landlord acting reasonably determines it to be necessary, the proposed
assignee enters into a rent deposit deed in a form and for a sum acceptable to
the Landlord

 

  (v) a condition that prior to any permitted assignment the Tenant will procure
that the assignee enters into a direct covenant with the Landlord that with
effect from the date of the assignment until the first subsequent assignment
which is not an excluded assignment (as the expression is defined in the
Landlord and Tenant (Covenants) Act 1995) the proposed assignee will pay the
rents hereby reserved and perform and observe the covenants by the Tenant
contained in this Lease

 

(c) Without prejudice to the provisions of Clauses 4.22.2(a) and 4.22.2(b) the
Tenant shall not assign the whole of the Demised Premises without the prior
written consent of the Landlord and the Superior Landlord and except in relation
to the circumstances mentioned in Clause 4.22.2(a) and the conditions mentioned
in Clause 4.22.2(b) such consent shall not be unreasonably withheld or delayed

 

(d) Without prejudice to the provisions of Clauses 4.22.2(a) and 4.22.2(b) where
the proposed assignee of the whole of the Demised Premises is a Group Company of
the Tenant, which in the Landlord’s reasonable opinion is of a lesser covenant
strength than the Tenant (together with any guarantor), the Landlord if it
reasonably determines it to be necessary can demand an additional direct
guarantee from a company within the Group Company of the Tenant which, in the
Landlord’s reasonable opinion has an equivalent financial status to the Tenant.

 

(e) Clauses 4.22.2(a) and 4.22.2(b) shall operate without prejudice to the
Landlord’s right to refuse such consent on any other ground or grounds where
such refusal would be reasonable or to impose further conditions upon the grant
of consent where such imposition would be reasonable

 

Page 20



--------------------------------------------------------------------------------

4.22.3

 

(a) Not to underlet any part or parts of the Demised Premises or the whole of
the Demised Premises otherwise than on the following conditions:-

 

  (i) The Demised Premises shall not at any time be in the occupation of more
than 4 Entities the Tenant and any Group Company of the Tenant sharing
occupation with the Tenant pursuant to the proviso to Clause 4.22(a) counting as
one

 

  (ii) Each separate unit of accommodation to be underlet or retained on each
floor shall comprise a Net Internal Area of not less than six thousand (6,000)
square feet and shall be capable of being occupied and used as a separate and
self-contained unit with all necessary and proper services (a Permitted Part)

 

  (iii) If the Landlord shall reasonably so require, the Tenant shall obtain an
acceptable guarantor for any proposed undertenant and such guarantor shall
execute and deliver to the Landlord a deed containing covenants by that
guarantor (or, if more than one, joint and several covenants) with the Landlord,
as a primary obligation in the terms contained in Schedule 6 (with any necessary
changes) or in such other terms as the Landlord may require

 

  (iv) Prior to the grant of any underlease the underlease shall be validly
excluded from the operation of Sections 24 to 28 (inclusive) of the Landlord and
Tenant Act 1954 in accordance with the provision of Section 38(A) of that Act
and the relevant schedules of the Regulatory Reform (Business Tenancies)
(England and Wales) Order 2003 and the Tenant shall supply the Landlord with a
copy (certified by solicitors as a true copy of the original for this purpose)
of the notice served by it and the undertenants statutory declaration pursuant
to Section 28A of that Act

 

(b) Not to underlet the whole of the Demised Premises otherwise than on the
condition that if the Landlord shall reasonably so require, the Tenant shall
obtain an acceptable guarantor for any proposed undertenant and such guarantor
shall execute and deliver to the Landlord a deed containing covenants by that
guarantor (or, if more than one, joint and several covenants) with the Landlord,
as a primary obligation, in the terms contained in Schedule 6 (with any
necessary changes) or in such other terms as the Landlord may reasonably require

 

(c) Not to underlet the whole of the Demised Premises or a Permitted Part at a
fine or a premium or at a rent less than the open market rental value of the
Demised Premises or (as the case may be) of a Permitted Part in each case at the
time of such underlease and otherwise on arm’s length terms

 

(d)

Without prejudice to the foregoing provisions not to charge (save by way of a
floating charge) or underlet the whole of the Demised Premises nor to underlet

 

Page 21



--------------------------------------------------------------------------------

 

a Permitted Part thereof without the prior written consent of the Landlord such
consent not to be unreasonably withheld or delayed nor to assign the whole of
the Demised Premises otherwise than in strict compliance with Clause 4.22.2(b)

 

(e) Prior to any permitted underlease to procure that the undertenant enters
into direct covenants with the Landlord as follows:-

 

  (i) An unqualified covenant by the undertenant that the undertenant shall not
assign or charge (or agree so to do) any part or parts (as distinct from the
whole) of the premises to be thereby demised and shall not (save by way of an
assignment or underlease of the whole of the Demised Premises) part with
possession of or share the occupation of the whole or any part of the premises
to be thereby demised or agree so to do or permit any person to occupy the same
PROVIDED THAT nothing shall prevent the undertenant from sharing occupation of
the whole of the Demised Premises or a Permitted Part with a company which is
and remains a Group Company of the undertenant (subject to no relationship of
landlord and tenant being thereby created)

 

  (ii) A covenant by the undertenant that the undertenant shall not assign
charge (save by way of a floating charge) or underlet the whole of the premises
to be thereby demised (or agree so to do) or underlet a Permitted part (or agree
so to do) without (in each case) obtaining the prior written consent of the
landlord such consent not to be unreasonably withheld or delayed

 

  (iii) An unqualified covenant by the undertenant of a Permitted Part not to
further sub-underlet in whole or part the proposed underlease premises

 

  (iv) An unqualified covenant by the undertenant to procure from and enforce
against any tenant of the undertenant (being the party to whom the undertenant
grants a further underlease) a covenant not to further underlet in whole or part
the proposed underlease premises

 

  (v) A covenant by the undertenant to perform and observe all the tenant’s
covenants and the other provisions contained in the permitted underlease (other
than as to payments of rent)

 

(f) Every permitted underlease shall contain:-

 

  (i) unless the prospective term of the underlease is less than five years
provisions for the review of the rent thereby reserved (which the Tenant hereby
covenants to operate and enforce) on an upwards only basis

 

  (ii) a covenant by the undertenant (which the Tenant hereby covenants to
enforce) prohibiting the undertenant from doing or suffering any act or thing in
relation to the premises underlet in breach of this Lease

 

Page 22



--------------------------------------------------------------------------------

  (iii) a condition for re-entry on breach of any covenant by the undertenant

 

  (iv) (subject to the provision of Clause 4.22.3(g) the same provisions
(mutatis mutandis) as are set out in Clause 4.22.2

 

  (v) an unqualified covenant by the undertenant that the undertenant shall not
(save by way of an underlease of the whole of the Demised Premises) further
underlet the premises underlet

 

  (vi) a covenant by the undertenant not to underlet the whole of the Demised
Premises at a fine or a premium or at a rent less than the open market rental
value of the Demised Premises at the time of such underlease and otherwise on
arm’s length terms

 

  (vii) a unqualified covenant by the undertenant (which the Tenant hereby
covenants to enforce) to procure from and enforce against its undertenant (that
is, the party to whom the undertenant grants a further underlease) a covenant
not to underlet

 

  (viii) valid provisions excluding the underlease from the operation of
Sections 24 and 28 (inclusive) of the Landlord and Tenant Act 1954 in accordance
with the provision of Section 38(A) of that Act and the relevant schedules of
the Regulatory Reform (Business Tenancies) (England and Wales) Order 2003 and a
covenant by the undertenant to supply to the Tenant a copy of the notice served
by it and the undertenant’s (being the tenant under such underlease) statutory
declaration pursuant to Section 28(A) of the Act (and the Tenant hereby
covenants to without delay forward a copy of the aforementioned declaration to
the Landlord)

 

  (ix) subject to (i) above and excluding payment of rents and other sums under
this Lease) materially the same terms and provisions as in the Superior Lease
insofar as they relate to the underlease premises

 

(g) To enforce the performance and observance by every such undertenant of the
covenants provisions and conditions of the underlease and not at any time to
waive any breach of the same

 

(h) To procure that the principal rent is reviewed under any permitted
underlease in accordance with the terms thereof and to secure that the best rent
reasonably obtainable is achieved on such review the Tenant notifying the
Landlord of the rent which it proposes to agree with the undertenant, and
affording the Landlord a reasonable opportunity to make representations with
regard thereto (to which representations the Tenant shall pay due heed but
without being bound by the same)

 

(i) Not to vary the terms of any permitted underlease (or agree so to do)
without the prior written consent of the Landlord such consent not to be
unreasonably withheld or delayed

 

Page 23



--------------------------------------------------------------------------------

(j) To procure that the rents reserved by any permitted underlease shall not be
commuted or payable more than one quarter in advance and not to permit the
reduction of any rents reserved by any such underlease

 

4.22.4 If at any time any one or more provisions of this Clause 4.22 or any part
thereof is or becomes invalid or illegal or unenforceable in any respect under
any law the validity legality and enforceability of the remaining provisions
hereof shall not be in any way affected or impaired thereby

 

4.22.5 As soon as reasonably practicable but in any event within ten (10)
Working Days of receipt by the Landlord of the Tenant’s application for licence
to assign the Landlord shall serve a notice on the Tenant stating:

 

either

 

(a) that none of the circumstances set out in Clause 4.22.2(a) exist; or

 

(b) that the circumstances set out in Clause 4.22.2(a) exist and provide its
reasons as to why it believes that those circumstances exist; and

 

(c) whether or not it wishes to impose any of the conditions set out in Clause
4.22.2(b)

 

or

 

(d) that insufficient information has been supplied for it to make a decision
pursuant to such application (in which event the Landlord shall serve a further
notice pursuant to the provisions of this Clause 4.22.5 within ten (10) Working
Days of sufficient information being supplied for such a decision to be made)

 

and if thereafter any question of whether or not any of the circumstances set
out in Clause 4.22.2(a) exist in relation to a proposed assignment of the whole
of the Demised Premises or as to whether any of the conditions referred to in
Clause 4.22.2(b)(iii) should be imposed may be referred by either party to an
expert for determination in accordance Schedule 7

 

4.22.6 Any application to be made by the Tenant for licence to assign pursuant
to this Clause 4.22 shall be made in writing to the Landlord

 

4.23 Registration of dispositions

 

Within twenty-eight (28) days of every assignment transfer assent underlease
assignment of underlease mortgage charge or any other disposition whether
mediate or immediate of or relating to the whole or any part or parts of the
Demised Premises to supply to the Landlord a copy certified by the Tenant’s
solicitors of the document evidencing or effecting such disposition (and in the
case of an underlease in respect of which the provisions of sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954 have been excluded a certified
copy of both the notice served by the landlord thereunder and of the tenant’s
declaration or statutory declaration in response

 

Page 24



--------------------------------------------------------------------------------

pursuant to section 38A of that Act) and on each occasion to pay to the Landlord
or its solicitors a reasonable registration fee not exceeding £25.00

 

4.24 Disclosure of information

 

Whenever the Landlord shall reasonably request to supply full particulars of all
occupations and derivative interests in the Demised Premises however remote or
inferior

 

4.25 Landlord’s costs

 

Within ten (10) Working Days of demand, to pay and indemnify the Landlord
against all reasonable costs fees charges disbursements and expenses property
incurred by them:

 

(a) in relation to the preparation and service of a notice under Section 146 of
the Law of Property Act 1925 and of any proceedings under Section 146 or 147 of
that Act (whether or not any right of re-entry or forfeiture has been waived by
the Landlord or a notice served under Section 146 is complied with by the Tenant
or the Tenant is relieved under the provisions of that Act and even though
forfeiture may be avoided otherwise than by relief granted by the Court)
provided always that if it is determined that the Tenant was not in breach it
shall not be responsible for such sums

 

(b) in relation to the preparation and service of all notices and schedules
relating to wants of repair whenever served but relating only to such wants of
repair that accrued during the Term) provided always that if it is determined
that the Tenant was not in breach it shall not be responsible for such sums

 

(c) in connection with the recovery or attempted recovery of arrears of rent or
other sums due from the Tenant or in procuring the remedying of the breach of
any covenant by the Tenant provided always that if it is determined that the
Tenant was not in breach it shall not be responsible for such sums

 

(d) in relation to any application for consent required or made necessary by
this Lease (such costs to include reasonable management and monitoring fees and
expenses) whether or not the same is granted (except in cases where the Landlord
is obliged not to unreasonably withhold or delay its consent and the withholding
or delaying of its consent is unreasonable) or whether the application be
withdrawn

 

4.26 Statutory requirements

 

(a)

At the Tenant’s own expense to comply in all respects with every statute now in
force or which may after the date of this Lease be in force and any other
obligation imposed by law and all regulations laws or directives made or issued
by or with the authority of The European Commission and/or The Council of
Ministers relating to the Demised Premises or its use, including the Offices,
Shops and Railway Premises Act 1963, the Fire Precautions Act

 

Page 25



--------------------------------------------------------------------------------

 

1971, the Defective Premises Act 1972, the Health and Safety at Work etc. Act
1974 and the Environmental Protection Act 1990

 

(b) To execute all works and provide and maintain all arrangements on or in
respect of the Demised Premises or their use which are required by any statute
now in force or which may after the date of this Lease be in force or by any
government department, local, public or other competent authority or court of
competent jurisdiction acting under or in pursuance of any statute, whether any
of the same are required to be carried out by the landlord, tenant or occupier,
and to indemnify the Landlord against all reasonable and proper costs, charges,
fees and expenses of, or incidental to, the execution of any works or the
provision or maintenance of any arrangements so required to be carried out by
the Landlord

 

(c) Not to do or omit to be done in or near the Demised Premises any act or
thing by reason of which the Landlord or any other occupier may under any
statute or non-statutory regulations become liable to pay any penalty damages
compensation costs charges or expenses

 

4.27 Planning Acts

 

(a) To comply with the provisions and requirements of the Planning Acts

 

(b) Not to apply for planning permission or for other consents required under
the Planning Acts in respect of the Demised Premises or for certificates or
determinations as to lawful use without the prior written consent of the
Landlord not to be unreasonably withheld or delayed

 

(c) At the Tenant’s own expense to obtain and, if appropriate, renew any
planning permission and any other consent and serve all necessary notices
required for the carrying out by the Tenant of any operations

 

(d) To pay and satisfy any charge or levy that may hereafter be imposed under
the Planning Acts in respect of any Development by the Tenant on or at the
Demised Premises

 

(e) The Tenant shall not implement any planning permission or consent required
under the Planning Acts before it has been produced to and approved in writing
by the Landlord such approval not to be unreasonably withheld or delayed

 

(f) Unless the Landlord shall otherwise direct to carry out and complete before
the expiration or sooner determination of the Term:

 

  (i) any works stipulated to be carried out to the Demised Premises as a
condition of any planning permission granted during the Term and implemented by
the Tenant or any undertenant and

 

  (ii)

any Development begun by the Tenant or any undertenant or occupier upon the
Demised Premises in respect of which the Landlord shall or

 

Page 26



--------------------------------------------------------------------------------

 

may be or become liable for any charge or levy under the Planning Acts

 

(g) If and when called upon so to do to produce to the Landlord on demand all
plans documents and other evidence as the Landlord may reasonably require in
order to satisfy itself that the provisions of this Clause have been complied
with in all respects

 

4.28 Statutory notices

 

Within fourteen (14) days after receipt of the same (or sooner if requisite
having regard to the time limits stated therein) to produce to the Landlord a
copy and any further particulars required by the Landlord of any notice or order
or proposal for the same given to the Tenant and relevant to the Demised
Premises or the occupiers thereof or of the Building or of the Estate and
without delay to take all necessary steps to comply with the notice or order so
far as the same is the responsibility of the Tenant and at the reasonable
request of the Landlord and (at the cost of the Landlord) to make or join with
the Landlord in making such objection or representation against or in respect of
any such notice order or proposal as the Landlord shall reasonably deem
expedient

 

4.29 Defective premises

 

Immediately upon becoming aware of the same, to give written notice to the
Landlord of any defect in the Demised Premises which might give rise to an
obligation on the Landlord to do or refrain from doing any act or thing so as to
comply with the duty of care imposed on the Landlord pursuant to the Defective
Premises Act 1972 and at all times to display and maintain all notices which the
Landlord may from time to time reasonably require to be displayed in relation
thereto

 

4.30 Fire precautions and equipment etc.

 

To comply with the requirements and reasonable recommendations of the fire
authority and/or the insurers of the Demised Premises provided these have been
notified to the Tenant in writing and with the reasonable requirements of the
Landlord or any Superior Landlord in relation to fire precautions affecting the
Demised Premises and for the avoidance of doubt it shall be the Landlord’s
responsibility to install and maintain fire extinguishers

 

4.31 Encroachments and easements

 

(a) Save as permitted by this Lease not to stop up or obstruct any of the
windows or lights belonging to the Demised Premises nor to permit any new window
opening doorway passage Pipes or other encroachment or easement to be made of
acquired into upon or over the Demised Premises or any part thereof and in case
any person shall attempt to make or acquire any encroachment or easement to give
written notice thereof to the Landlord immediately the same shall come to the
notice of the Tenant and at the request of the Landlord to adopt such means as
may be reasonably required by the Landlord for preventing any such encroachment
or the acquisition of any such easement

 

Page 27



--------------------------------------------------------------------------------

(b) Not to give to any person any acknowledgement that the Tenant enjoys the
access of light to any of the windows or openings of the Demised Premises by the
consent of such person nor to pay any sum of money or enter into any agreement
with any person for the purpose of inducing or binding such person to abstain
from obstructing the access of light to any of the windows or openings and in
the event of any person doing or threatening to do anything which obstructs the
access of light to any of the windows or openings forthwith to notify the
Landlord of the same

 

4.32 Indemnity

 

To keep the Landlord fully indemnified from and against all actions proceedings
claims demands losses costs expenses damages and liability arising from any
breach of the Tenant’s covenants or other obligations contained in or ancillary
to this Lease provided that the Landlord shall notify the Tenant of any such
actions or other matters and take all reasonable steps to mitigate such loss
having regard to the nature of the breach

 

4.33 Value Added Tax

 

4.33.1 Where by virtue of any of the provisions of this Lease (i) the Tenant is
required to pay repay or reimburse to the Landlord any rent costs charges fees
expenses or any other sums or amounts whatsoever in respect of the supply of any
goods and/or services by or to the Landlord or (ii) there is any other supply of
goods or services made or deemed to be made for Value Added Tax purposes to the
Tenant by the Landlord whether or not for payment then the Tenant shall (in the
case of Value Added Tax to which reference is made in sub-paragraphs (a) and (b)
below, against delivery by the Landlord to the Tenant of a valid VAT invoice) be
required to pay in addition or (as the case may be) to keep the Landlord
indemnified against:

 

(a) the amount of any Value Added Tax which is chargeable from time to time on
the supply of goods and/or services as aforesaid to the Tenant and

 

(b) the amount of any Value Added Tax chargeable in respect of supplies made or
deemed to be made to the Landlord the cost of which is incurred in the
calculation of the sums which the Tenant is required to pay repay or reimburse
to the Landlord or in respect of which the Tenant is required to indemnify the
Landlord save to the extent that the Landlord is entitled to obtain a credit for
such Value Added Tax as “input tax” under the provisions of sections 25 and 26
of the Value Added Tax Act 1994 PROVIDED THAT this sub-paragraph (b) shall not
apply to the extent that such Value Added Tax is taken into account in the
calculation of payments to be made under Clause 8

 

Where any payment due under or by virtue of this Lease is a payment on which
Value Added Tax is or may be chargeable (by reason of an election of the
Landlord or otherwise) to pay the amount of such tax in respect of the payment
at the rate applicable to that payment and accordingly references in this Lease
to the amount of such rent, costs, charges, fees, expenses or other sums or
amounts shall be construed as being expressed exclusive of Value Added Tax

 

Page 28



--------------------------------------------------------------------------------

4.33.2 If the Tenant is entitled to an indemnity payment under Clause 5.4 the
Tenant shall be entitled to set such indemnity payment off against the Value
Added Tax payable under this Clause 4.33 to which that indemnity payment relates
and to pay only the net amount

 

4.33.3 The Tenant shall notify the Landlord as soon as reasonably practicable
after becoming aware of any matter giving rise to a right of indemnification
under Clause 5.4 and shall consider in good faith any request made by the
Landlord that the Tenant contests the recoverability as VAT of the Tenant’s
Irrecoverable VAT giving rise to such right of indemnification by appropriate
means PROVIDED ALWAYS that this Clause shall not:

 

  (i) Impose any obligation on the Tenant to disclose any information concerning
its VAT affairs to the Landlord or any other person; or

 

  (ii) Require the Tenant to initiate proceedings against H. M. Customs & Excise
in relation to any such Tenant’s Irrecoverable VAT

 

4.34 Regulations

 

Insofar as the same relate to the Demised Premises or the activities acts or
omissions of the Tenant or any undertenant or any persons under its or their
control to comply or procure compliance with the Regulations

 

4.35 Landlord and Tenant (Covenants) Act 1995; Landlord’s Release

 

Not unreasonably to withhold or delay its consent to an application by the
Landlord for a release of its obligations hereunder pursuant to the Landlord and
Tenant (Covenants) Act 1995

 

5. LANDLORD’S COVENANTS

 

The Landlord COVENANTS with the Tenant:

 

5.1 Quiet enjoyment

 

That the Tenant paying the rents reserved by this Lease and performing and
observing the covenants on the part of the Tenant herein contained may peaceably
hold and enjoy the Demised Premises during the Term without any interruption by
the Landlord or any person lawfully claiming through under or in trust for it

 

5.2 Superior Title

 

(a) By way of indemnity only and to the extent that any non-compliance affects
the Tenant to pay the rents reserved by and other sums due under the Superior
Lease and (save insofar as the same are the responsibility of the Tenant under
this Lease) observe and perform the conditions and covenants imposed on the
lessee in the Superior Lease and to use all reasonable endeavours to procure
that the Superior Landlord and the Management Company observes and performs the
conditions and covenants imposed on them in the Superior Lease

 

Page 29



--------------------------------------------------------------------------------

(b) The Landlord shall not vary the Superior Lease or the Structure Lease in a
manner which would prejudice or interfere to a material extent with the
continued provision of the rights granted to the Tenant pursuant to this Lease
or the provisions by the Superior Landlord of the services covenanted to be
provided or procured by the Superior Landlord under the Superior Lease

 

5.3 Building Services

 

(a) Throughout the Term and subject to and conditional upon the Tenant making
payments relating to Building Expenditure in accordance with Clause 8 and
subject as provided in Clause 7.5 to provide or procure the provision of (i) the
Building Services in accordance with the principles of good estate management
and having regard to the nature and quality of the Building as shall be
necessary for the reasonable beneficial enjoyment and use of the Demised
Premises and the exercise of the rights granted in Schedule 1 and (ii) a lift
service to the Demised Premises outside Business Hours as is referred to in
Clause 7.7 (in relation to which lift service the provisions of Clauses 7.4 and
7.5 shall apply as if the same were part of the Building Services) PROVIDED THAT
the Landlord shall not be liable to the Tenant in respect of any failure or
interruption or delay in the provision of any of such services caused by Force
Majeure provided the Landlord uses its reasonable endeavours to minimise such
failure or interruption or delay PROVIDED FURTHER THAT the Landlord may
discontinue, withhold, add to, extend, vary or alter any of the Building
Services or any of the items the costs of which are included in Schedule 5 from
time to time if the Landlord shall reasonably consider it desirable or necessary
to do so for the more efficient management, operation or security of the
Building or in the interest of or for the comfort of the owners, occupiers and
tenants of the Building or for any reason the Landlord reasonably considers to
be in the interests of good estate management

 

(b) To use reasonable endeavours to procure compliance by the Superior Landlord
or the company providing the Estate Services of the covenants contained in the
Superior Lease in relation to the Estate Services

 

5.4 Value Added Tax

 

5.4.1 Save:

 

(a) in the circumstances set out in Clause 5.4.3; or

 

(b) where the Tenant has made or suffered or permitted to be made such an
election which has effect in relation to supplies made by the Tenant relating
the Demised Premises or the Building or has become a relevant associate (as
defined below) of a person who has made such an election; or

 

(c)

where it or any relevant associate is required by law to make such election or
it is required by law to become such a relevant associate

 

Page 30



--------------------------------------------------------------------------------

 

Not to make or suffer or permit to be made (including by any “relevant
associate” as that term is defined for the purposes of Schedule 10 to the Value
Added Tax Act 1994) an election to waive exemption from Value Added Tax pursuant
to paragraph 2(1) of Schedule 10 to the Value Added Tax Act 1994 (or any similar
election having substantially the same effect in relation to Value Added Tax)
which has effect in relation to supplies made by it to the Tenant relating to
the Demised Premises or the Building during the Term, or become, during the Term
a relevant associate of a person who has made such an election and it is hereby
agreed that if any such election is made, or the Landlord becomes a relevant
associate of a person who has made such an election in breach of this covenant
then notwithstanding the provisions of Section 89 of the Value Added Tax Act
1994 the consideration for such supplies shall not be increased in consequence
of such election but instead such consideration for such supply shall be and be
deemed to be for all purposes inclusive of Value Added Tax

 

5.4.2 The Landlord hereby represents that neither it nor any of its relevant
associates (as the term “relevant associate” is defined for the purposes of
Schedule 10 to the Value Added Tax Act 1994) has made an election to waive
exemption from Value Added Tax as is referred to in Clause 5.4.1 which has
effect in relation to the Demised Premises or the Building

 

5.4.3 If the Landlord considers that it or any Group Company of the Landlord has
suffered or will or may suffer Landlord’s Irrecoverable VAT it shall so notify
the Tenant. Following any such notification, the Tenant will discuss in good
faith with the Landlord the ability of the Tenant and of any Group Company of
the Tenant which at that time occupies the Building to recover Value Added Tax
in respect of supplies made to it relating to the Demised Premises or the
Building (as the case may be) and the extent to which (without prejudice to the
proper commercial and business requirements of the Tenant and other Group
Companies of the Tenant) it is possible to maximise such recovery. If following
such discussions the Landlord considers (having regard to, inter alia, the
provisions of this Lease) that it would be advantageous to do so, it shall be
entitled to make or suffer or permit to be made an election to waive exemption
from Value Added Tax which has effect in relation to supplies made by it to the
Tenant relating to the Demised Premises and/or the Building and/or to become a
relevant associate of any other person who has made such an election for Value
Added Tax purposes. The Landlord agrees that it shall notify the Tenant if it
makes such an election or suffers or permits such an election to be made or if
it becomes a relevant associate of a person who has made such an election

 

5.4.4 If an election to waive exemption from Value Added Tax is made or the
Landlord or the Superior Landlord becomes a relevant associate of a person who
has made such an election in each case in accordance with Clause 5.4.3 then the
Landlord shall indemnify the Tenant against:

 

  (i)

any Value Added Tax (including for the purposes of this Clause 5.4.4 any
interest, charges or penalties on such Value Added Tax other than interest,
charges or penalties which arise out of the wilful or negligent actions or
omissions of the Tenant) comprised in by the Tenant in respect of supplies of
the Demised Premises or the Building made by

 

Page 31



--------------------------------------------------------------------------------

 

the Landlord (or, where applicable, the Superior Landlord) to the Tenant
(excluding for the avoidance of doubt any payment made or to be made under
Clause 8.) (Relevant VAT) which is Tenant’s Irrecoverable VAT; together with

 

  (ii) interest at the base lending rate of Citibank N.A. from time to time on
Relevant VAT which is not Tenant’s Irrecoverable VAT, from the date of the
relevant payment by the Tenant to the Landlord (or, where applicable, the
Superior Landlord) until the earliest date on which such VAT could have been
recovered by the Tenant

 

Subject to Clause 4.33.2, any indemnity payment under (i) above shall be due to
the Tenant at such time as the Value Added Tax chargeable in respect of the
relevant supply is due from the Tenant (or would have become due but for the
Tenant’s right of set off under Clause 4.33.2 and any indemnity payment under
(ii) above shall be made on the earliest date to which reference is made in
(ii). It is agreed that the Tenant shall be entitled, acting reasonably, to
determine the extent to which Value Added Tax is Tenant’s Irrecoverable VAT an
if the amount of Value Added Tax recovered by the Tenant is adjusted (whether by
virtue of Article 20 of the Sixth Directive (77/388/EEC) or otherwise and
whether such adjustment represents an increase or decrease in the amount
recovered such adjusting payments shall be made between the Tenant and the
Landlord as are appropriate to ensure that the Tenant is effectively indemnified
against the Tenant’s Irrecoverable VAT as so adjusted

 

PROVIDED THAT the Landlord shall not be required to indemnify the Tenant under
this Clause 5.4.4 if (and to the extent that):-

 

  (A) the Landlord or the Superior Landlord or any relevant associate of the
Landlord or the Superior Landlord is required as a result of a change of law to
make an election as is referred to in Clause 5.4.1 which has effect in relation
to all or any part of the Demised Premises or the Building or the Landlord or
Superior Landlord is required as a result of a change of law to become a
relevant associate of a person who has made such an election or

 

  (B) Value Added Tax is chargeable in respect of any supply of all or any part
of the Demised Premises or the Building by the Landlord (or, where applicable,
the Superior Landlord) to the Tenant as a result of a change of law

 

and, for the purposes of sub-paragraphs (a) and (b) above, “change of law” means
the introduction or amendment or repeal after the date of this Lease of any
applicable law and/or order, regulation, official directive or publication
(having the force of law) or the occurrence after the date hereof of any change
in, or in the application of, any practice relating to Value Added Tax (where
such application or practice is applicable to, and details of such application
or practices are available to, taxpayers generally)

 

Page 32



--------------------------------------------------------------------------------

5.4.5 The indemnity and covenant in Clause 5.4.4 shall:

 

  (i) expire and cease to have effect on the expiry of Ten (10) years and Seven
(7) months from the Term Commencement Date; and

 

  (ii) subject to (i) above, be for the benefit of and enforceable by Instinet
Global Services Limited (company number 02550604) (Instinet) and for the
avoidance of doubt, shall be for the benefit of and enforceable by successors
and assigns of Instinet

 

5.5 Defects

 

5.5.1 To procure at no cost to the Tenant the repair and / or rectification and
/ or replacement as necessary of any Structural Defects which manifest
themselves during the Term and the cost to the Landlord of the Landlord carrying
out or procuring the carrying out of any such repair and / or rectification and
/ or replacement shall be borne entirely by the Landlord and the Landlord shall
not seek or attempt or claim to be entitled to recover any such cost from the
Tenant

 

PROVIDED THAT

 

  (i) The Tenant shall permit the Landlord, the Management Company and/or their
respective the Landlord professional teams and all persons authorised by them at
all reasonable times during or outside of normal working hours (or at any time
in the event of emergency) and on giving reasonable prior written notice
(consulting with the Tenant as to the timing of entry) to enter the Demised
Premises by appointment and accompanied in order to remedy any Structural
Defects and the persons so entering shall cause the minimum of disturbance
reasonably practicable and shall make good to the reasonable satisfaction of the
Tenant any physical damage caused thereby to the Demised Premises and shall
comply with the Tenant’s reasonable security requirements;

 

  (ii) The Tenant shall notify the Landlord as soon as reasonably practicable
after becoming aware of any alleged Structural Defects and shall give the
Landlord and CWL a reasonable period (taking into account the nature and effect
of the Structural Defect) to inspect and investigate the same;

 

  (iii) The Tenant shall not be required to carry out any remedial works to
Structural Defects and to the extent that it does so the Landlord shall not be
responsible for any costs incurred; and

 

  (iv) Notwithstanding Clause 5.5.1 (iii) above, the cost of carrying out any
remedial works to remedy any Structural Defects shall be borne entirely by the
Landlord

 

Page 33



--------------------------------------------------------------------------------

6. INSURANCE

 

6.1 Insurance

 

The Landlord shall:

 

(a) enforce the covenant on the part of the Superior Landlord contained in the
Superior Lease to insure the Building and any engineering and electrical plant
and machinery being part of the Building and property owners liability (as
referred to in the Superior Lease)

 

(b) if the Demised Premises or access thereto shall be destroyed or damaged by
any of the Insured Risks and the policy of insurance shall not have been
vitiated or payment of the policy monies refused in whole or part by reason of
any act or default of the Tenant or any person deriving title under the Tenant
or their respective servants agents or visitors (and subject to the Tenant
paying any reasonable excess having regard to the nature and location of the
Building) use its reasonable endeavours to enforce the covenant on the part of
the Superior Landlord contained in the Superior Lease for the reinstatement of
the destruction or damage

 

(c) at the request and cost of the Tenant (but not more than once in any period
of twelve months) use all reasonable endeavours to obtain from the Superior
Landlord a copy of the insurance policy relating to the Building or sufficient
details thereof

 

(d) if in its reasonable discretion it considers it to be necessary, insure and
keep insured with some insurance company of repute loss of Rent and rents
reserved under Clause 3.1(c) payable under this Lease for such period not
exceeding five years as the Landlord may from time to time reasonably deem to be
necessary having regard to the likely period required for obtaining planning
permission and reinstating the Building or resuming occupation of the Building
and/or Demised Premises PROVIDED THAT such period shall not extend beyond the
expiry date of the Term

 

6.2 Commissions and restriction on Tenant insuring

 

The Landlord and/or the Superior Landlord shall be entitled to retain and
utilise as it or they see fit any commission attributable to the placing of such
insurances and payment of any insurance sums

 

6.3 Landlord to produce evidence of insurance

 

At the request and cost of the Tenant the Landlord shall produce to the Tenant
reasonable evidence of the terms of the Superior Landlord’s insurance policy and
the fact that the policy is subsisting and in effect

 

6.4 Restriction on Tenant insuring

 

The Tenant shall not take out any insurances in respect of the Demised Premises
or in respect of any other matters which the Superior Landlord or Landlord is
required to insure (unless the Superior Landlord or Landlord fails or chooses
not to do so)

 

Page 34



--------------------------------------------------------------------------------

6.5 Landlord’s fixtures

 

The Tenant shall notify the Landlord in writing of the full reinstatement cost
of any fixtures and fittings installed at any time and which are or may become
landlord’s fixtures and fittings for the purpose of enabling the Superior
Landlord to effect adequate insurance cover for the same

 

6.6 Cesser of rent

 

(a) In case the Estate Common Parts the Building or in either case any part
thereof shall be destroyed or damaged by any of the Insured Risks Uninsured
Risks or terrorism so as to render the whole or any part of the Demised Premises
unfit for use and occupation or inaccessible and the insurance of the Demised
Premises or for loss of Rent (whether effected by the Landlord or any Superior
Landlord) shall not have been vitiated or payment of the policy moneys refused
in whole or in part as a result of some act or default of the Tenant any
undertenant or occupier of or any part of the Demised Premises or any of its
respective agents, licensees, visitors, contractors or any person under the
control of any of them then (save where the Tenant shall have made good such
deficiency out of its own moneys) the Rent and the rents reserved under Clause
3.1 or a fair proportion thereof according to the nature and extent of the
damage sustained shall be suspended until the Demised Premises shall be again
rendered fit for use and occupation and/or accessible or until the expiration of
five (5) years (or such other longer period as shall be insured by the Landlord
or any Superior Landlord) from the date of the destruction or damage (whichever
is the earlier) subject to Clause 6.6(b) and any dispute regarding the cesser of
rent shall be referred to a single arbitrator to be appointed, in default of
agreement, upon the application of either party, by or on behalf of the
President for the time being of The Royal Institution of Chartered Surveyors in
accordance with the provisions of the Arbitration Act 1996

 

(b) The date on which Rent and rents reserved becomes payable again as
determined by Clause 6.6(a) shall be delayed by the same period of time (if
applicable) as the suspension of rent provisions set out in Clause 6.6(a)
coincided with a period of Rent free under the terms of this Lease

 

6.7 Option to determine

 

6.7.1 If any part of the Building or a substantial proportion thereof is
destroyed or damaged by an Insured Risk or by terrorism so as to render the
whole or substantially the whole of the Demised Premises unfit for or incapable
of use and occupation or inaccessible and the policy of insurance shall not have
been vitiated or payment of the policy monies refused in whole or part by reason
of any act or default of the Tenant or any person deriving title under the
Tenant or their respective servants agents or visitors and the Demised Premises
have not been reinstated and made fit for full beneficial occupation and use
within four years and six months from the date of such damage or destruction
then in such a case either party may at any time thereafter (but before such
time as the Demised Premises have been rendered fit for full beneficial
occupation and use as aforesaid) by six months’ notice in writing to the other
bring

 

Page 35



--------------------------------------------------------------------------------

this Lease to an end and upon the expiry of such notice this Lease and the Term
shall cease and determine but without prejudice to any claim by either party
against the other arising out of any antecedent breach of the covenants herein
contained

 

6.7.2 If the Building or a substantial proportion thereof shall be destroyed or
damaged by any of the Insured Risks as to render the whole or substantially the
whole of the Demised Premises unfit for or incapable of use and occupation or
inaccessible and the Superior Landlord has served notice on the Landlord that it
does not wish to rebuild or reinstate the Building pursuant to Clause 8.7 of the
Superior Lease then the Landlord will immediately provide a copy of such notice
to the Tenant and either the Landlord or the Tenant may determine this Lease by
serving six months’ written notice on the other and the Term shall cease and
determine but without prejudice to any claim by either party against the other
arising out of any antecedent breach of covenants herein contained and such
determination shall be without prejudice to any claim by either party against
the other in respect of any antecedent breach of covenant PROVIDED THAT if this
Lease shall be determined then the Landlord shall not be required to lay out (or
use reasonable endeavours to procure that the Superior Landlord lays out) the
net proceeds of such insurance and the net proceeds of such insurance shall be
applied by the Landlord (or any Superior Landlord as appropriate) as follows:

 

(a) the moneys representing loss of Rents shall belong to the Landlord or any
Superior Landlord absolutely

 

(b) the Landlord or any Superior Landlord shall be entitled absolutely to moneys
attributable to the full reinstatement cost of the Building with Value Added Tax
architects’ surveyors’ and other professional fees and expenses incidental
thereto and the cost of shoring up demolition and site clearance and similar
expenses (all as estimated at the date of the Landlord’s notice) having regard
to the likely period required for obtaining planning permission and all other
necessary consents and for reinstating the Demised Premises such estimated
amount to be agreed between the Landlord or any Superior Landlord and the Tenant
and in default of agreement to be settled by arbitration in the manner provided
for in Clause 7.6

 

(c) any further moneys then remaining shall belong to the Landlord or any
Superior Landlord (as the case may be) absolutely

 

6.8 Determination of Lease

 

If this Lease shall determine under the provisions of Clause 6.7 or the
rebuilding replacement and/or reinstatement of the Demised Premises or the
restoration of access thereto following destruction or damage by any of the
Insured Risks shall not have been completed at the termination of the Term then
and in either such case the Tenant shall have no interest in any moneys payable
or to become payable under any insurance effected which (as between the Landlord
and the Tenant) shall belong to the Landlord or any Superior Landlord and be
paid to the Landlord or any Superior Landlord for its own use and benefit

 

Page 36



--------------------------------------------------------------------------------

6.9 Payment of insurance moneys refused

 

If the payment of any insurance moneys is refused as a result of some act or
default of the Tenant any undertenant or occupier of any part of the Demised
Premises or any of their respective agents, licensees, visitors or contractors
or any person under the control of any of them the Tenant shall pay to the
Landlord on demand the amount so refused

 

6.10 Insurance becoming void

 

The Tenant shall not do or omit to do anything that could cause any policy of
insurance in respect of or covering the Demised Premises or the Building to
become void or voidable wholly or in part nor (unless the Tenant has previously
notified the Landlord and agreed to pay the increased premium) anything whereby
any increased or loaded premium may become payable and the Tenant shall on
demand pay to the Landlord all expenses incurred by the Landlord in renewing any
such policy

 

6.11 Requirements of insurers

 

The Tenant shall at all times comply with all the requirements of the Landlord’s
or any Superior Landlord’s insurers so far as such requirements are known by the
Tenant and relate to the Demised Premises or the conduct of persons using the
Building or the Estate

 

6.12 Notice by Tenant

 

The Tenant shall give notice to the Landlord forthwith upon the happening of any
event or thing which might reasonably be expected to affect or give rise to a
claim under any insurance policy relating to the Demised Premises or the
Building

 

6.13 Benefit of other insurances

 

If the Tenant shall become entitled to the benefit of any insurance on the
Demised Premises which is not effected or maintained in pursuance of the
obligations herein contained then the Tenant shall apply all moneys received
from such insurance (insofar as the same shall extend) in making good the loss
or damage in respect of which the same shall have been received

 

7. PROVISOS

 

PROVIDED ALWAYS AND IT IS HEREBY AGREED AND DECLARED AS FOLLOWS:-

 

7.1 Forfeiture

 

Without prejudice to any other right remedy or power herein contained or
otherwise available to the Landlord:

 

(a) if any of the rents reserved by this Lease or any part of them shall be
unpaid for fourteen (14) days after becoming payable (whether formally demanded
or not) or

 

Page 37



--------------------------------------------------------------------------------

(b) if any of the covenants by the Tenant contained in this Lease shall not be
performed and observed or

 

(c) if the Tenant, for the time being:

 

  (i) calls, or a nominee on its behalf calls, a meeting of any of its
creditors; or makes an application to the Court under Section 425 of the
Companies Act 1985; or submits to any of its creditors a proposal under Part I
of the Insolvency Act 1986; or enters into any arrangement, scheme, compromise
moratorium or composition with any of its creditors (whether under Part 1 of the
Insolvency Act 1986 or otherwise); or

 

  (ii) has an administrative receiver or a receiver or a receiver and manager
appointed in respect of the Tenant’s property or asset, or any part; or

 

  (iii) resolves or the directors or shareholders resolve to present a petition
for an administration order in respect of the Tenant (as the case may be) or an
administrator is appointed; or

 

  (iv) has a winding-up petition or petition for an administration order
presented against it (otherwise than for frivolous or vexatious reasons and
which has not been withdrawn within fourteen (14) days); or passes a winding-up
resolution (other than a voluntary winding-up whilst solvent for the purposes of
an amalgamation or reconstruction); or calls a meeting of its creditors for the
purposes of considering a resolution that it be wound-up voluntarily; or
resolves to present its own winding-up petition; or is wound up (whether in
England or elsewhere); or has a liquidator or provisional liquidator appointed;
or

 

  (v) shall cease for any reason to maintain its corporate existence; or is
struck off the register of companies; or otherwise ceases to exist unless the
same occurs as part of an amalgamation or reconstruction of a solvent company
under which before or at the same time as such cessation or striking off the
assets and liabilities of the Tenant are by operation of law transferred to
another company or body (including liabilities under this Lease) and such
company or body is or thereby becomes bound by all of the covenants and
obligations of the Tenant under this Lease; or

 

(d) if the Tenant for the time being (being an individual or if more than one
individual, then any one of them) makes an application to the Court for an
interim order under Part VIII of the Insolvency Act 1986 or convenes a meeting
of or enters into any arrangement scheme compromise moratorium or composition
with any of his creditors (whether pursuant to Part VIII of the Insolvency Act
1986 or otherwise) or has a bankruptcy petition presented against him or is
adjudged bankrupt or has a receiver appointed in respect of the Tenant’s
property or assets or any part; or

 

Page 38



--------------------------------------------------------------------------------

(e) if analogous proceedings or events to those referred to in this Clause shall
be instituted or occur in relation to the Tenant, for the time being, elsewhere
than in the United Kingdom; or

 

(f) if the Tenant, for the time being, suffers any distress or execution to be
levied on the Demised Premises which is not discharged in full within twenty-one
(21) days after the levy has been made

 

(g) if the Tenant, for the time being, (if any) becomes unable to pay its debts
as and when they fall due

 

THEN and in any such case the Landlord may at any time thereafter re-enter the
Demised Premises or any part thereof in the name of the whole and thereupon the
Term shall absolutely cease and determine but without prejudice to any rights or
remedies which may then have accrued to the Landlord against the Tenant in
respect of any antecedent breach of any of the covenants contained in this Lease

 

7.2 No implied easements

 

Nothing herein contained shall impliedly confer upon or grant to the Tenant any
easement right or privilege other than those expressly granted by this Lease

 

7.3 Exclusion of warranty as to user

 

Nothing contained in this Lease or in any agreement leading to its grant or in
any consent granted by the Landlord under this Lease shall imply or warrant that
the Demised Premises may be used under the Planning Acts for the use herein
authorised or any use subsequently authorised

 

7.4 Landlord’s obligations

 

(Except in relation to matters of which the Landlord is actually aware or ought
reasonably to have been aware) the Landlord shall not be liable to the Tenant in
respect of any failure of the Landlord to perform any of its obligations under
Clause 5.3 of this Lease unless the Tenant has given notice to the Landlord of
such failure PROVIDED THAT such notice to the Landlord shall only be required in
respect of matters relating to the Demised Premises or the Tenant’s use of the
Building and the Landlord has failed within a reasonable time to remedy the same
and then in such case the Landlord shall be liable to compensate the Tenant only
for loss or damage sustained by the Tenant after such reasonable time has
elapsed

 

7.5 Exclusion of Landlord’s liability

 

Subject to the proviso to this Clause the Landlord shall not be liable to the
Tenant nor shall the Tenant have any claim against the Landlord in respect of:

 

(a) any failure or interruption or delay in the provision of Building Services
caused in any case by Force Majeure

 

Page 39



--------------------------------------------------------------------------------

(b) any loss or damage or interference or annoyance reasonably unavoidable
suffered by the Tenant during the carrying out by the Landlord of works which
may appear to the Landlord acting reasonably to be necessary or desirable

 

PROVIDED ALWAYS that:

 

  (i) the Landlord shall notify the Tenant of any of the above events or matters
which are in the Landlord’s reasonable opinion likely to adversely affect the
Tenant as soon as reasonably practicable after they have occurred

 

  (ii) none of the aforesaid exclusions from liability shall be available if
they arise by reason of any breach non-observance or non-performance of any of
its obligations by the Landlord or others acting for them or under their
authority or control

 

  (iii) the Landlord shall act constantly and use its reasonable endeavours to
minimise and mitigate any losses damages delays disruptions or annoyance caused
or likely to be caused by reason of any of the aforesaid events matters or
things

 

7.6 Development of Adjoining Property

 

(a) The Tenant shall make no objection or representation nor institute any
proceedings whether by way of injunction or for damages or otherwise (and shall
not permit or suffer any undertenant or other occupier of or any person with any
interest in any part of the Demised Premises to do any such things) by reason or
in consequence of any noise disturbance annoyance or inconvenience occasioned by
any works by or on behalf of the Landlord or any Superior Landlord or owner or
tenant of any Adjoining Property unless and to the extent that any such person
or any person carrying on the works on behalf of any of them is in breach of
their respective statutory obligations in which case the Tenant may make
complaint to the relevant enforcement authority and pursue a claim for damage
(but not injunction) against any such person or any person carrying on the work
on behalf of any of them

 

(b) The Tenant shall not use or carry out any works on any part of the Demised
Premises or on any part of the Estate in the immediate vicinity of the Docklands
Light Railway for any purpose which would materially adversely affect the
construction or operation of the Docklands Light Railway or the use thereof as a
railway station

 

(c)

The Tenant shall not without the prior written consent of the Landlord or any
Superior Landlord and the operator of the Docklands Light Railway (such consent
not to be unreasonably withheld) install or use or permit to be installed or
used on the Demised Premises or on any part of the Estate in the immediate
vicinity of the tracks upon which the Docklands Light Railway operates any
electrical or electronic apparatus or equipment of an unusual nature which would
cause interference with electrical or electronic apparatus

 

Page 40



--------------------------------------------------------------------------------

 

or equipment used in connection with the operation of the Docklands Light
Railway

 

7.7 Use of premises outside Business Hours

 

The Tenant shall be entitled to use and occupy the Demised Premises and have
access thereto outside Business Hours (which for the purposes of this Lease
means 24 hours a day 7 days a week).

 

7.8 Notices

 

(a) Any demand or notice required to be made given to or served on the Tenant
under this Lease shall be in writing and shall be validly made given or served
if addressed to the Tenant respectively (and if there shall be more than one of
them then any one of them) and delivered personally or sent by pre-paid
registered mail addressed (in the case of a company) to its registered office or
(whether a company or individual) its last known address or (in the case of a
notice to the Tenant and if there is no subsisting underletting of the whole of
the Demised Premises) the Demised Premises

 

(b) Any notice required to be served on the Landlord shall be in writing and
shall be validly given or served if addressed to the Landlord respectively and
delivered personally or sent by pre-paid registered mail to its registered
office

 

7.9 Invalidity of certain provisions

 

If any term of this Lease or the application thereof to any person or
circumstances shall to any extent be invalid or unenforceable the same shall be
severable and the remainder of this Lease or the application of such term to
persons or circumstances other than those as to which it is held invalid or
unenforceable shall not be affected thereby and each term and provision of this
Lease shall be valid and be enforced to the fullest extent permitted by law

 

7.10 Plans drawings etc

 

Subject to any reasonable confidentiality requirements of the Tenant the Tenant
shall use reasonable endeavours to provide the Landlord with an irrevocable and
assignable licence free from any copyright claim as from the expiry or sooner
determination of this Lease to use and reproduce all plans drawings
specifications models and other information required to be furnished by the
Tenant to the Landlord under this Lease or any agreement preceding this Lease
but so that the Landlord shall use the same only in connection with the use
ownership operation maintenance and alteration of the Demised Premises and the
Tenant shall deliver all such documents to the Landlord promptly upon the expiry
or sooner determination of this Lease

 

7.11 Confidentiality provision

 

(a)

None of the parties to this Lease shall without the prior written consent of the
other parties to this Lease disclose or publish (Disclosure) or permit or cause

 

Page 41



--------------------------------------------------------------------------------

 

Disclosure of any financial or other details whatsoever naming the parties
hereto or otherwise relating to the transaction hereby effected save only for:-

 

  (i) any particular extracts or details which must be the subject of Disclosure
in order to comply with any Stock Exchange or statutory requirements or the
lawful requirements of any regulatory bodies; or

 

  (ii) any details given to professional advisers and key employees of each of
the parties who reasonably need to know such details (and who shall only be
provided with the same upon first having undertaken to be bound by the
provisions of this Clause 7.11)

 

(b) This Clause 7.11 shall:

 

  (i) remain in effect for three years from the date hereof

 

  (ii) not apply to Disclosure by or on behalf of any party to this Lease to any
third parties and/or their professional advisers in pursuance of bona fide
negotiations (including financing) relating to any dealing by the relevant party
with its interest in the Estate (including the Demised Premises) or the disposal
of the relevant party or any Group Company of the relevant party

 

7.12 Waiver etc. of regulations

 

(a) The Landlord reserves the right to rescind alter or waive any of the
Regulations at any time where it is reasonably necessary desirable or proper in
the interests of good estate management having regard to the nature and quality
of the Building and the Estate and no alteration or waiver in favour of one
tenant of the Estate or of the Building shall operate as an alteration or waiver
in favour of any other tenant of the Estate or of the Building

 

(b) The Landlord shall not be responsible to the Tenant for the non-observance
by any tenant of the Estate or any other person other than the Landlord of any
of the Regulations

 

7.13 Applicable Law and Jurisdiction

 

This Lease shall be governed by and construed in all respects in accordance with
the Laws of England and proceedings in connection therewith shall be subject
(and the parties hereby submit) to the non-exclusive jurisdiction of the English
Courts and for the purposes of Order 10 Rule 3 of the Rules of the Supreme Court
of England and any other relevant Rules thereof the Landlord the Tenant hereby
irrevocably agree that any process may be served upon them by leaving a copy
addressed to them at their address as stated above or at such other address for
service within England and Wales as may be notified in writing from time to time
to the other parties

 

Page 42



--------------------------------------------------------------------------------

7.14 Representations

 

The Tenant acknowledges that this Lease has not been entered into in reliance
wholly or partly on any statement or representation made by or on behalf of the
Landlord except any such statement or representation that is expressly set out
in this Lease or in written reply to enquiries raised by the Tenant’s solicitors
of the Landlord’s solicitors prior to the date of this Lease

 

7.15 Third Party Rights

 

A person who is not a party to this Lease has no right under the Contracts
(Rights of Third Parties) Act 1999 to enforce any term of this Lease but this
does not affect any right or remedy of a third party which exists or is
available apart from that Act at the date of this Lease

 

7.16 Superior Landlord’s approvals

 

Where the consent or approval of the Landlord is required under this Lease and
the consent or approval of any Superior Landlord or mortgagee is also required
the Landlord may require that the grant of the consent or approval of any
Superior Landlord or mortgagee shall be a condition precedent to the grant by
the Landlord of any consent or approval and the Landlord may require the Tenant
to discharge the proper and reasonable costs charges and expenses of any
Superior Landlord or mortgagee in connection with the application for consent or
approval whether the same is given properly refused or withdrawn and the
Landlord may withhold or delay any consent or approval under this Lease if any
necessary consent or approval of any Superior Landlord or mortgagee is withheld
or delayed and the Landlord’s consent or approval (if granted) shall be subject
to any conditions properly and reasonably imposed by any Superior Landlord or
mortgagee as well as subject to any imposed by the Landlord provided at the
written request and reasonable cost of the Tenant the Landlord shall take
reasonable steps to obtain the consent of the Superior Landlord

 

8. SERVICE CHARGE AND ESTATE CHARGE

 

8.1 For the purpose of this clause the following expressions shall have the
following, meanings:

 

(a) Computing Date means the first day of January in each year and the
anniversary of that date in each succeeding year or such other date as the
Landlord may from time to time nominate and notify the Tenant in writing

 

(b) Building Expenditure means the aggregate of:

 

  (i)

all reasonable and proper costs fees expenses and outgoings whatsoever (whether
or not of a recurring nature) incurred or paid by the Landlord in respect of or
incidental to the provision of all or any of the Building Services (whether or
not the Landlord is obliged by this Lease to incur the same)

 

Page 43



--------------------------------------------------------------------------------

 

and (when any expenditure is incurred in relation to the Building and other
premises) the proportion of such expenditure which is reasonably and properly
attributable to the Building as determined from time to time by the Accountant
(acting reasonably)

 

  (ii) the cost of replacement of any item where such replacement is necessary
in the interests of good estate management having regard to the nature and
quality of the Building whether or not the replacement item is of superior
quality design or utility to the time being replaced

 

  (iii) any Value Added Tax or other tax payable on or in connection with any
such items in paragraphs (i) and (ii) above (so far as not recoverable by the
Landlord as an input credit)

 

but shall exclude:

 

  (A) any capital expenditure incurred in the initial construction of the
Building or for the purpose of the initial establishment of the services
described in Schedule 5; and

 

  (B) any expenditure arising out of damage or destruction caused by Insured
Risks and any Uninsured Risk (including terrorism)

 

and there shall be deducted from the calculation of the Building Expenditure the
following:

 

  (I) any contributions in respect of the rendering of any of the Building
Services recoverable in the Financial Year where any such Building Services or
other activity was provided at the request of or for the benefit of any tenants
or occupiers of the Building and would not have been provided but for such
request

 

  (II) any revenue received from a third party (other than a tenant in its
capacity as such) derived from the rendering of Building Services including
without prejudice to the generality of the foregoing:

 

  (aa) any insurance proceeds received by the Landlord in respect of the
insurance of the Common Parts of the Building to the extent such insurance
proceeds relate to an item the cost of which is included in Building Expenditure

 

  (bb)

insofar as they relate to Building Expenditure any damages or similar amounts
received from contractors, manufacturers and/or professional team members
(including to the extent such amount is recovered as an item of Building
Expenditure the reasonable costs incurred in

 

Page 44



--------------------------------------------------------------------------------

 

connection with the recovery of said damages or similar amounts) resulting from
defective design, construction and/or manufacture of the Common Parts of the
Building (or materials used therein)

 

  (C) unless otherwise previously agreed between the Landlord and the Tenant any
expenditure (whether capital or otherwise) incurred in providing additional or
increased level of Building Services or improving (other than by way of repair)
plant in the Building

 

  (D) all costs and expenditure incurred in relation to Structural Defects

 

  (E) any value added tax incurred by the Landlord in connection with the supply
of the services in so far as the Landlord is able to recover the same as part of
its own accounting procedures

 

  (F) all costs and expenses incurred in or relating to the letting or reletting
of any part or parts of the Building the review of rents payable in respect of
any lettings of any part of the Building the collection of any rents due and the
enforcement of any covenants against the tenants or occupiers of other Lettable
Areas within the Building PROVIDED THAT it is agreed that the Landlord shall not
be obliged to enforce de minimis breaches of covenants by the tenants or
occupiers of other Lettable Areas within the Building

 

  (G) all costs and expenses incurred by the Landlord in connection with the
acquisition of the Building or the grant to the Tenant of this Lease.

 

  (H) the carrying out of any work or expenditure or any costs and expenses in
relation to any other Lettable Areas which works or expenditure would in the
event that such Lettable Areas are let or are available for letting, be the
responsibility of the tenant of such Lettable Area if such Lettable Area were
let on a lease containing provisions similar to those contained in this Lease

 

  (I) any costs or expenses incurred or expenditure necessitated by the
negligent act or omission of the Landlord or its servants or agents

 

  (J) the cost and expense of marketing and promotions by the Landlord in
respect of the Building

 

  (K) any expenditure occasioned as part of the improvement or refurbishment of
the Building or any Lettable Area

 

Page 45



--------------------------------------------------------------------------------

  (L) any expenditure in respect of which the Landlord is able to recover the
cost thereof (whether directly or by utilising any retentions or by calling upon
any bond or other right or security) from any party (other than by way of
service charge) or to secure repair or maintenance work from any party including
(without limitation) by way of warranty claim or claim under guarantees or
pursuant to the defects liability provisions of building contracts

 

  (M) any expenditure incurred in relation to Lettable Areas (other than the
Premises) which would be the responsibility of the tenant if such Lettable Areas
were demised on terms equivalent to those contained in this Lease

 

  (N) subject to any prior agreement to the contrary any expenditure occasioned
as a result of an increase in service levels or the replacement and/or
improvement of plant (other than by way of repair)

 

(c) Financial Year means the period of one year from a Computing Date to but not
including the next succeeding Computing Date

 

(d) Building Service Charge Percentage means initially 2.4 per cent of the
Building Expenditure attributable to the Tenant which shall always be a fair and
reasonable percentage subject to the provisions of Clause 8.6

 

(e) Accountant means a chartered accountant or firm of chartered accountants
appointed or employed by the Landlord or a Group Company of the Landlord to
verify that the Building Service Charge Percentage attributed to the Tenant is
fair and reasonable such Accountant to act independently and professionally

 

(f) Estimated Building Expenditure means for any Financial Year such sum as the
Landlord shall notify in writing to the Tenant as a reasonable and proper
estimate of the Building Expenditure for such Financial Year provided that the
Landlord may from time to time during any such Financial Year notify the Tenant
in writing of a revised figure for the Estimated Building Expenditure

 

(g) Estate Expenditure means the amounts paid by the Landlord to the Superior
Landlord or the Management Company from time to time pursuant to Clause 10 of
the Superior Lease in respect of the Estate Services

 

(h) Estimated Estate Expenditure means for any Financial Year such sum as the
Landlord shall notify in writing to the Tenant as a reasonable estimate of the
Estate Expenditure for such Financial Year provided that the Landlord may from
time to time during any such Financial Year notify the Tenant in writing of a
revised figure for the Estimated Estate Expenditure

 

(i) Estate Charge Percentage means initially 2.4 per cent of the Estate
Expenditure which shall always be a fair and reasonable percentage subject to
the provisions of Clause 8.6

 

Page 46



--------------------------------------------------------------------------------

(j) Estimated Estate Expenditure means for any Financial Year such sum as the
Landlord shall notify in writing to the Tenant as a reasonable and proper
estimate of the Estate Expenditure for such Financial Year provided that the
Landlord may from time to time during any such Financial Year notify the Tenant
in writing of a revised figure for the Estimated Estate Expenditure

 

8.2 Payment of Building Service Charge Percentage and Estate Charge Percentage

 

(a) The Tenant covenants with the Landlord to pay to the Landlord:

 

  (i) the Building Service Charge Percentage and Estate Charge Percentage
respectively (as indicated in the last available certificate by the Accountant
issued pursuant to Clause 8.3(b) but subject to the provisions of Clause 8.4) of
each item of the Estimated Building Expenditure and Estimated Estate Expenditure
in advance by equal quarterly installments on the Quarterly Days during each
Financial Year the first payment of the Estate Charge Percentage being a
proportionate sum in respect of the period from and including the date
determined pursuant to Clause 5.2 of the Agreement for Lease to the next
Quarterly Day to be made on the date of this Lease and the first payment of the
Building Service Charge Percentage being a proportionate sum in respect of the
period from and including the date determined pursuant to Clause 5.2 of the
Agreement for Lease to the next Quarterly Day to be made on the date of this
Lease

 

  (ii) (if any of the Estimated Building Expenditure and/or Estimated Estate
Expenditure is revised as contemplated above) within fourteen (14) days after
written demand the Building Service Charge Percentage and/or Estate Charge
Percentage (as applicable) of the amount by which any such revised figure for
the Estimated Building Expenditure and/or Estimated Estate Expenditure exceeds
the figure previously notified to the Tenant

 

(b) Each such payment made by the Tenant under Clause 8.2(a) is referred to in
this Lease as in the case of the Estimated Building Expenditure a Building
Payment on Account and in the case of the Estimated Estate Expenditure an Estate
Payment on Account

 

8.3 Preparation of Accounts

 

The Landlord shall, as soon as reasonably practicable after the end of each
Financial Year, prepare and send to the Tenant:

 

(a) an account or accounts showing the Building Expenditure duly audited by the
Accountant and the Estate Expenditure duly audited in accordance with Clause 10
of the Superior Lease for each Financial Year and containing a fair summary of
the various items comprising the Building Expenditure and Estate Expenditure

 

Page 47



--------------------------------------------------------------------------------

(b) a certificate or certificates by the Accountant showing the Accountant’s
calculation of the Building Service Charge Percentage and Estate Charge
Percentage for the Financial Year

 

(c) a statement or statements of the Building Service Charge Percentage of
Building Expenditure and Estate Charge Percentage of the Estate Expenditure for
the Building Financial Year and the same shall (save for obvious error or fraud)
be conclusive evidence for the purposes of this Lease of all matters of fact
referred to in each said account certificate and statement

 

(d) subject to the Tenant paying the reasonable and proper costs of the Landlord
(including but not limited to the costs of security supervision and assistance)
the Tenant may in relation to the on account certificate or statement in respect
of the Building Expenditure and/or Estate Expenditure within three months of
receiving such account certificate or statement by giving written notice to the
Landlord have access to and inspect the service charge books of account (or the
electronic equivalent thereof) and all vouchers receipts invoices and other
documentation relevant to the calculation of the Building Expenditure and/or
Estate Expenditure (as applicable) for that Financial Year and the immediately
preceding Financial Year for the purpose of inspection and verification

 

(e) at any time within ninety (90) days after the Tenant has access to inspect
the books of account pursuant to paragraph (d) the Tenant may by written notice
served on the Landlord dispute the relevant account on the basis that any item
of expenditure or part thereof has been improperly included in such account and
the Tenant shall set out the reasons for the dispute and the items in dispute in
such notice; for the avoidance of doubt this shall not prevent the Tenant from
disputing information contained in the service charge books of account,
vouchers, receipts, invoices and other documentation relevant to the calculation
of the Building Expenditure and/or Estate Expenditure (as applicable) for that
Financial Year which is made available at a later date

 

(f) in the event that the Tenant and the Landlord are unable to agree upon the
items disputed by the Tenant and the Landlord in the notice given under
paragraph (e) then either of them may require the dispute to be referred to an
independent expert (acting as such) who shall be a chartered surveyor with not
less than ten (10) years experience of managing substantial high class
multi-tenanted properties in Central London and who shall be appointed in
default of agreement on the application of either party to the President for the
time being of the Royal Institution of Chartered Surveyors or his duly appointed
deputy and if such independent expert shall be or become unable or unwilling to
act the referral procedure referred to in this paragraph may be repeated as many
times as may be necessary

 

(g) the costs of any expert appointed shall be borne as the expert shall direct

 

(h)

notwithstanding any dispute the Tenant shall pay the amount demanded in respect
of the Building Service Charge Percentage of the Building Expenditure and the
Estate Charge Percentage of the Estate Expenditure in the relevant account and
in the event that the Accountant determines the Building Service

 

Page 48



--------------------------------------------------------------------------------

 

Charge Percentage of the Building Expenditure and/or the Estate Charge
Percentage of the Estate Expenditure (as applicable) to be a lower or higher sum
than specified in the disputed account then the Landlord shall forthwith issue a
duly corrected account and either the Landlord shall refund within fourteen (14)
days of the issue of such corrected account all service charge overpaid by the
Tenant or the Tenant shall within fourteen (14) days of receipt of the corrected
account pay the balance due to the Landlord as the case may require

 

8.4 Adjustments

 

(a) If the Building Service Charge Percentage of the Building Expenditure for
any Financial Year shall exceed the Building Payments on Account and/or if the
Estate Charge Percentage of the Estate expenditure for any Financial year shall
exceed the Estate Payment on Account for that Financial Year the excess shall be
paid by the Tenant to the Landlord on demand or

 

(b) If the Building Service Charge Percentage of the Building Expenditure for
any Financial Year shall be less than the Building Payments on and/or if the
Estate Charge Percentage of the Estate Expenditure for any Financial Year shall
be less than the Estate Payments on Account for that Financial Year the
overpayment made by the Tenant shall be paid to the Tenant or (at the Landlord’s
option) credited to the Tenant against the next Payment on Account

 

8.5 Omissions

 

Any omission by the Landlord to include in Building Expenditure and/or Estate
Expenditure in any Financial Year a sum expended in that Building Financial Year
shall not preclude the Landlord from including such sum in Building Expenditure
and/or Estate Expenditure (as applicable) in any subsequent Financial Year as
the Landlord shall properly and reasonably determine

 

Page 49



--------------------------------------------------------------------------------

8.6 Correction of Building Service Charge Percentage and Estate Charge
Percentage

 

If at any time or times during the Term the Landlord or the Tenant consider that
circumstances have arisen making the Building Service Charge Percentage and/or
Estate Charge Percentage unreasonable or inequitable either party may give
written notice to the other requiring a variation to the Building Service Charge
Percentage and/or Estate Charge Percentage (as applicable) which is fair and
reasonable in all the circumstances and in the event of there being any dispute
regarding such variation the matter shall be referred to a single Arbitrator to
be appointed in default of agreement upon the application of the Landlord or the
Tenant by or on behalf of the President for the time being of the Royal
Institution of Chartered Surveyors in accordance with the provisions of the
Arbitration Acts 1996 Provided always that the Building Service Charge
Percentage and/or the Estate Charge Percentage shall not be increased or altered
by reason wholly or partly that at any relevant time any Lettable Area may be
vacant or be occupied by the Landlord or that any tenant or other occupier of
another part of the Building may default in payment of its due proportion of its
service charge liability

 

8.7 Variation of Building Services and Estate Services

 

The Landlord may discontinue withhold add to commence extend vary or make any
alterations (the Variations) to any of the Building Services or Estate Services
or any of the items referred to in Schedule 5 from time to time if the Landlord
shall reasonably deem it desirable to do so in the interests of (or for the
comfort of) the owners occupiers and tenants on or for the efficient management
security and operation of the Building or Estate or for any other reason in the
interests of good estate management as long as the Building will be maintained
as high class banking professional commercial or governmental offices

 

8.8 Services Provided on Request

 

The Tenant covenants with the Landlord that the Tenant will pay within ten (10)
Working Days of written demand such charge as may reasonably be determined by
the Landlord in respect of any service provided at the request of the Tenant to
or for the benefit of the Tenant (whether or not exclusively) at a time or in
circumstances when or in which such service would not have been provided but for
such request

 

8.9 Continuation beyond expiration of the term

 

The provisions of this Clause 8 shall continue to apply notwithstanding the
expiration or sooner determination of the Term but only in respect of the period
to such expiration or sooner determination and the Building Service Charge
Percentage of the Building Expenditure and the Estate Charge Percentage of the
Estate Expenditure payable for that Financial Year shall be apportioned for the
said period on a daily basis

 

Page 50



--------------------------------------------------------------------------------

9. NEW TENANCY

 

This Lease constitutes a new tenancy for the purposes of the Landlord and Tenant
(Covenants) Act 1995

 

10. MANAGEMENT COMPANY

 

At any time and from time to time during the Term the Landlord may by giving
written notice to the Tenant nominate a management company to undertake or
exercise all or any of the obligations rights and discretions in respect of the
Building Services which are at present undertaken by the Landlord in which
event:-

 

(a) The parties agree (acting reasonably) that this Lease shall be altered so
that such company the Landlord and the Tenant shall enter into a deed
containing:

 

  (i) direct covenants by such company with the Tenant and separately with the
Landlord to perform and observe the Landlord’s covenants contained in Clause 5.3
and

 

  (ii) by the Tenant directly with such company to perform and observe the
Tenant’s covenants contained in Clause 8 and

 

  (iii) a covenant and guarantee by the Landlord in favour of the Tenant that
such company will perform its covenants pursuant to Clause 10(a)(i) above

 

(b) the Landlord shall transfer to such company:

 

  (i) any moneys held by it or on its behalf for the provision of the Building
Services and/or Estate Services,

 

  (ii) the benefit of any rights vested in the Landlord in relation to any plant
equipment machinery clothing and other chattels and contracts and other things
in action which have been acquired for the provision of the Building Services
and/or Estate Services from moneys contributed by the Tenant and the other
tenants and occupiers of the Building and the Estate as part of the Building
Expenditure and Estate Expenditure respectively

 

(c) any references herein to the Landlord in respect of the provision of
Building Services and Estate Services shall be construed as references to such
company PROVIDED THAT the Landlord covenants and guarantees these obligations in
favour of the Tenant

 

(d) the Landlord and such company (as the case may be) shall have the right to
sub-contract the provision of any of the Building Services and Estate Services

 

11. DETERMINATION OF STRUCTURE LEASE

 

11.1 If at any time during the Term of this Lease the Structure Lease shall
determine by effluxion of time, surrender or by any other means then the Tenant
and

 

Page 51



--------------------------------------------------------------------------------

the Guarantor hereby agree (acting reasonably) with the intention and solely for
the purpose of assisting the Landlord to comply with its obligations to provide
or procure the Building Services in accordance with the principles of good
estate management that they will at the Landlord’s cost including without
limitation all associated legal and surveyors’ fees, SDLT and Land Registry fees
enter into such deed of variation reasonably required by the Landlord and
approved by the Tenant and the Guarantor (acting reasonably) to reflect the
removal of the Structure Lease (including without limitation the provisions
relating to the lobby of the Building, the Building Services, the Rights Granted
and the Exceptions and Reservations)

 

11.2 The Tenant and Guarantor shall not be obliged to enter into any deed of
variation which they reasonably consider will or might have the effect of either
(a) increasing the Building Service Charge payable by the Tenant hereunder or
(b) materially adversely changing the nature quality and extent of the Building
Services

 

11.3 If there is any dispute over the provisions of Clause 11.1 above then
either party may refer the matter to an expert for determination. The expert
shall be a commercial property solicitor of not less than 10 years post
qualification experience immediately preceding the date of reference to him
appointed by agreement between the Landlord and the Tenant or in the absence of
such agreement nominated at the request of either of them at any time by the
President for the time being of the Law Society in England and Wales (or his
duly appointed deputy or any one authorised by him to make appointments on his
behalf)

 

11.4 The decision of any such expert shall be conclusive and binding on the
Landlord and the Tenant save in respect of manifest error or fraud. If any
expert so agreed or appointed shall die or become unwilling to act or incapable
of acting for any reason or fail to act with reasonable expedition another such
expert may be agreed to appointed in his place in like manner

 

11.5 The fees payable to any such expert shall be borne and paid by the Landlord

 

12. RECORD OF AGREEMENT

 

The parties confirm that before this Lease was entered into:-

 

(a) A notice complying with Schedule 1 to the Regulatory Reform (Business
Tenancies) (England and Wales) Order 2003 which related to this Lease was served
by the Landlord on the Tenant on 17 JANUARY 2005; and

 

(b) A statutory declaration dated 04 FEBRUARY 2005 compliant with paragraph 8 of
Schedule 2 of that Order was made by MARK SAUNDERS of SIMMONS & SIMMONS who the
Tenant confirms was duly authorised by the Tenant to make the statutory
declaration on its behalf.

 

(c) The parties agree and declare that the provisions of sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954 shall not apply to this Lease.

 

Page 52



--------------------------------------------------------------------------------

13. BREAK CLAUSE

 

13.1 Tenant’s Option

 

13.1.1 If the Tenant shall desire to determine the Term on either 07 FEBRUARY
2010 or 07 FEBRUARY 2015 with respect to the Demised Premises and shall give to
the Landlord not less than six (6) months’ previous written notice of such
desire (such date to be the Tenant’s Determination Date) and provided that:

 

(a) on having received accurate written notice of such sums from the Landlord at
least one month before the Tenant’s Determination Date (such notice being
without prejudice to the remedies of either party against the other in respect
of any antecedent claim for breach of covenant), the Tenant shall up to the
Tenant’s Determination Date pay the Rent and the on account quarterly Service
Charge due under this Lease then the Term shall absolutely cease and determine
and this Lease shall then end on the Tenant’s Determination Date but without
prejudice to the remedies of either party against the other in respect of any
antecedent claim or breach of covenant

 

14. AGREEMENT FOR LEASE

 

This Lease is granted pursuant to the Agreement for Lease

 

IN WITNESS whereof this Lease has been executed by the parties as a Deed and
delivered on the day and year first above written

 

Page 53



--------------------------------------------------------------------------------

 

SCHEDULE 1

 

RIGHTS GRANTED

 

Estate Common Parts

 

1. (Subject to the right for the Landlord and any Superior Landlord to use those
parts of the Estate Common Parts suitable for such purposes for displays) the
right for the Tenant and all persons authorised by the Tenant (in common with
the Landlord and any Superior Landlord and all other persons having a like
right) at all times and for all proper purposes:

 

(a) to pass and repass with or without vehicles over and along all roads
accesses and egresses from time to time comprised in the Estate Common Parts and
intended for vehicular access

 

(b) to pass and repass on foot only over and along such areas as are from time
to time comprised in the Estate Common Parts and intended for pedestrian access

 

(c) to use such parts of the Estate Common Parts as are not referred to in
sub-paragraphs (a) and (b) above

 

until such time (where relevant) as any of the same are adopted by the highway
or other relevant authority

 

PROVIDED THAT the Landlord may add to extend vary or stop-up any of the same
from time to time provided that (i) in the case of sub-paragraphs (a) and (b)
above reasonable and suitable alternative means of access to the Demised
Premises are available ensuring the continuance of access to and use and
occupation of the Demised Premises and (ii) in the case of sub-paragraphs (a)
(b) and (c) above so that the Tenant’s use and occupation of the Demised
Premises is not thereby materially and adversely affected

 

Pipes

 

2. The right to the free passage and running of water sewage surface water
drainage gas electricity telecommunications and other services or supplies to
and from the Demised Premises (subject to the Tenant not overloading or damaging
the same) in and through the Pipes at any time during the Term in the Building
or any Adjoining Property serving the Demised Premises in common with the
Superior Landlord and the Landlord and all other persons having the like right
PROVIDED ALWAYS that the Landlord may vary the route or alter all or any such
services or supplies from time to time and the rights hereby granted shall
thereupon apply to such services and supplies as varied or altered and the
Landlord shall use its reasonable endeavours to ensure that the Superior
Landlord shall as far as reasonably possible ensure no interruption in such
services or supplies shall result so that the rights to passage and running of
such matters shall be available at all times necessary to use the Demised
Premises for the purposes permitted by this Lease

 

Page 54



--------------------------------------------------------------------------------

Common Parts of the Building

 

3. (Subject to the right for the Landlord and any Superior Landlord to use those
parts of the Common Parts of the Building suitable for such purposes for
displays) the right for the Tenant and all persons authorised by the Tenant (in
common with the Landlord and any Superior Landlord and all persons having a like
right):

 

(a) to use for pedestrian access and egress the Common Parts of the Building as
shall be necessary for the use and enjoyment of the Demised Premises for all
proper purposes; and

 

(b) to use the passenger lifts in the Building as shall from time to time be
reasonably designated for the tenants’ use for the purpose only of obtaining
access to and egress from the Demised Premises

 

(c) to use such of the lavatories in the Building on the same floor as the
Demised Premises

 

(d) to use any delivery area loading bay and goods lifts reasonably designated
from time to time for the Tenant’s use for the purpose only of vehicular access
and egress for delivery in and out and loading and unloading of goods and
equipment and not for any other purposes

 

Entry to other parts of the Building

 

4. The right at any time during the Term (subject to the provisions of Clauses
4.19 and 4.20) for the Tenant and all other persons authorised by the Tenant in
common with the Landlord and any Superior Landlord and all others having the
like rights and easements at all reasonable times to enter parts of the Building
adjoining the Demised Premises in order to carry out works of repair or
alteration to the Demised Premises or the Pipes exclusively serving the same
Provided that:-

 

(a) the Tenant shall except in case of emergency give reasonable prior written
notice to the Landlord and the Superior Landlord and the occupiers (if any) of
such adjoining premises of its intention to exercise such right and the purpose
for which entry is required

 

(b) the Tenant shall only exercise such rights insofar as it cannot reasonably
carry out such works of repair or alteration from within the Demised Premises

 

(c) the Tenant shall cause as little inconvenience damage and disturbance as
reasonably possible and shall as soon as reasonably practicable make good to the
reasonable satisfaction of the Landlord or any Superior Landlord and the
occupiers of such adjoining premises all damage thereby occasioned to such
adjoining premises or any other part of the Building and

 

(d) the Tenant shall comply with all reasonable requirements of the Landlord and
any Superior Landlord or the owners and occupiers of the relevant premises (as
the case may be) relating to such entry (including without limitation as to
security)

 

Page 55



--------------------------------------------------------------------------------

Support

 

5. The right of support and protection for the benefit of the Demised Premises
from any other part of the Building or the Estate as now enjoyed

 

Rights exercisable over private roads on the Isle of Dogs

 

6. The right for the Tenant and all persons authorised by the Tenant (in common
with the Landlord and any Superior Landlord and all other persons having a like
right) to exercise the rights of way contained in paragraph 1 of Schedule 1 to
the Transfer dated 17th July 1987 referred to in Schedule 4 subject to the
provisions therein contained

 

Entrance Lobby

 

7. Without prejudice and in addition to the rights granted at paragraph 3 of
this Schedule the right for the Tenant and all persons authorised by the Tenant
(in common with the Landlord and any Superior Landlord and all persons having a
like right) to use the common entrance lobby for pedestrian access and egress as
shall be reasonably necessary and appropriate for the use and enjoyment of the
Demised Premises for all proper purposes it being agreed and acknowledged by the
Tenant that the size and configuration of the entrance lobby may change if the
Structure Lease determines PROVIDED ALL reasonably necessary and appropriate
access and egress for the Tenant and all persons authorised by the Tenant (in
common with the Landlord and any Superior Landlord and all persons having a like
right) shall be maintained.

 

List of Tenant’s names

 

8. The right for the Tenant and its lawful undertenants of the Demised Premises
to have their respective name and the premises occupied by them displayed in
such location and in such manner as the Landlord or any Superior Landlord shall
from time to time approve in the ground floor reception area of the Building, in
the lift lobby of Floor 26 and at the entrance to the Demised Premises.

 

Car Parking

 

9. The right for the Tenant and all persons authorised by the Tenant at all
times to park twelve (12) private motor cars within the car parking area
comprised within the Building and provided further that the Landlord may from
time to time designate appropriate car parking spaces.

 

Satellite Dish

 

10. For the purpose of receiving television signal only and provided that no
interference or nuisance is caused to the Landlord’s business or the business of
other tenants of the Building the right to install and connect to a satellite
dish not exceeding one (1) metre in diameter on the roof of the Building and in
a position nominated by the Landlord (acting reasonably) and the further right
to access at reasonable times and by prior arrangement with the Landlord the
satellite dish and any ancillary

 

Page 56



--------------------------------------------------------------------------------

equipment previously approved in writing by the Landlord (acting in its absolute
discretion) to repair inspect and maintain.

 

Loading Bay

 

11. The right for the Tenant and all persons authorised by the Tenant (in common
with the Landlord and any Superior Landlord and all other persons having a like
right) to use the loading bay in connection with the proper use of the Demised
Premises.

 

Cleaning

 

12. The right for the Tenant to clean the toilet facilities and lobby area on
Floor 26 of the Building (the Toilets and Lobby) provided that (i) this right
shall not extend to cleaning toilet facilities or the lobby on any floors in the
Building other than on Floor 26 (ii) the Tenant shall not engage in any
maintenance or repair or any other work not in the nature of cleaning of the
Toilets and Lobby (iii) the tenant agrees not to fetter or disrupt the
activities of any cleaner or cleaning agency employed by the Landlord to clean
the Toilets and Lobby and (iv) the Tenant shall be wholly and directly
responsible for paying all costs and expenses incurred in relation to and
associated with the exercise of its rights under this paragraph 12.

 

Page 57



--------------------------------------------------------------------------------

 

SCHEDULE 2

 

EXCEPTIONS AND RESERVATIONS

 

The following rights and easements are excepted and reserved out of the Demised
Premises to the Landlord and the Superior Landlord and all other persons
properly authorised by either of them or having the like right, and easements:

 

Pipes

 

The right to the free passage and running of water sewage surface water drainage
gas electricity telecommunications and other services or supplies to and from
the Building or any Adjoining Property in and through any of the Pipes which may
at any time be in under or passing through or over the Demised Premises.

 

Entry

 

The right at all reasonable times upon reasonable prior notice except in cases
of emergency to enter the Demised Premises

 

(a) to inspect cleanse maintain repair connect to remove lay renew relay replace
alter or execute any works to or in connection with the Pipes and any other
service in or accessible from the Demised Premises or such areas

 

(b) to execute repairs decorations alterations and any other works to the
Building, or any Adjoining Property or to do anything which the Landlord may do
under this Lease

 

(c) in order to carry out the Building Services

 

(d) in order to carry out any obligations under the Superior Lease.

 

PROVIDED THAT the person exercising the foregoing rights shall cause as little
inconvenience damage or disturbance as reasonably possible to the Tenant and
occupiers for the time being of the Demised Premises and those with rights of
use as referred to above and shall make good as soon as reasonably practicable
any damage thereby caused to the Demised Premises or such areas and shall comply
with the following conditions:

 

  (i) save in the case of emergency reasonable prior notice must be given of
such proposed entry and the purpose for which entry is required

 

  (ii) the person or persons so entering must comply with all reasonable
requirements of the Tenant or those authorised by it relating to such entry
(including without limitation as to security)

 

  (iii) no such entry shall be permitted if and to the extent that the works in
question can reasonably be carried out without such entry

 

Page 58



--------------------------------------------------------------------------------

Scaffolding

 

The right to erect scaffolding for such period as shall be reasonably necessary
for the purposes of repairing or cleaning the Building and any buildings now or
hereafter erected on the Estate or in connection with the exercise of any of the
rights mentioned in this Schedule notwithstanding that such scaffolding may
temporarily restrict the access to or enjoyment and use of the Demised Premises

 

Light and Air etc.

 

The rights of light air and all other easements and rights now or hereinafter
for the benefit of other parts of the Building or the Adjoining Property

 

Support

 

The right of support protection and shelter now or hereafter for the benefit of
other parts of the Building from the Demised Premises

 

Building on the Adjoining Property

 

The right at any time to build on or execute any works to the Building or any
Adjoining Property or any buildings thereon in such manner as the person
exercising the right shall think fit notwithstanding the fact that the same may
obstruct affect of interfere with or the passage of light and air to the Demised
Premises

 

Alteration of Common Parts

 

Subject to the rights granted by paragraph 1 of Schedule 1 the right to extend
vary or stop-up the Estate Common Parts or the Common Parts of the Building or
any part or parts thereof from time to time if the Landlord or any Superior
Landlord shall reasonably deem it desirable for the efficient management
security and operation of the Estate or the Building or for the comfort of the
owners and tenants on the Estate (but not so that the Tenant’s use and
occupation of the Demised Premises is thereby materially and adversely affected)

 

Use of Estate Common Parts and Common Parts of the Building

 

The right to regulate and control the use of the Estate Common Parts and the
Common Parts of the Building and to make Regulations for that purpose

 

Rights excepted and reserved to Superior Landlord

 

All rights excepted or reserved to any Superior Landlord under any Superior
Lease

 

Page 59



--------------------------------------------------------------------------------

 

SCHEDULE 3

 

RENT REVIEWS

 

1. DEFINITIONS

 

In this Schedule the following expressions shall have the following meanings:-

 

1.1 Review Date means each of the Review Dates specified in the Particulars and
Relevant Review Date shall be construed according

 

1.2 Assumed Premises means the Demised Premises on the assumption that:

 

(a) the Tenant’s Fitting Out Works and other works carried out by or on behalf
of the Tenant during the Term have not been carried out and (for the avoidance
of doubt) the Tenant has removed all tenant’s fixtures (making good any damage
caused to the Demised Premises in so doing) and has left the Demised Premises as
cleared space

 

(b) the Demised Premises have been fitted out by the Landlord at its own cost in
accordance with the specification annexed hereto as Annexure 1 and entitled the
Specification (the Specification) as altered from time to time by the carrying
out of the works assumed in Assumption (e) (but no others)

 

1.3 Open Market Rent means the clear yearly rack rent at the rate applicable
after the expiry of the rent free period (if any) assumed in Assumption (b) at
which the Demised Premises could reasonably be expected to be let as a whole at
the Relevant Review Date by a willing landlord to a willing tenant with vacant
possession and without any premium or any consideration other than rent for the
grant thereof for a term of ten (10) years commencing on the Relevant Review
Date and otherwise on the terms and conditions and subject to the covenants and
provisions contained in this Lease save that:-

 

(a) The following provisions shall be deemed to be omitted:-

 

  (i) the amount of the Rent payable hereunder (but not omitting the provisions
for review thereof contained in this Schedule) as modified below

 

  (ii) all provisions in this Lease which relate to the Structure Lease

 

(b) The Rent Review Dates specified in the Lease Particulars shall be deemed to
be replaced by the dates which are the fifth and tenth anniversaries of the
relevant Review Date

 

and otherwise making any necessary consequential amendments to reflect
sub-clause (a) and (b) above and subject to the provision for the review of the
Rent contained in this Schedule 3 and making the Assumptions but disregarding
the Disregarded matters

 

Page 60



--------------------------------------------------------------------------------

1.4 The Assumptions means the following assumptions (if not facts) at the
Relevant Review Date:-

 

(a) That the Assumed Premises are fit for immediate use for the purpose of the
tenant carrying out its fitting out works; and

 

(b) that the tenant will be granted a rent free period equal to the time
required for the tenant to fit out the Assumed Premises for its own occupation
and use (or, if less, equal to the rent free period which would be granted for
such purpose by a willing landlord to a willing tenant in the open market) or
that in lieu of such rent free period (at the election of the tenant) the tenant
has received a capital payment of equal economic value to the tenant as such
rent free period and that the tenant has not received and will not receive any
other rent free or reduced rent period or any other concessions or inducement
whatsoever; and

 

(c) that no work has been carried out to the Assumed Premises which has
diminished the rental value of the Assumed Premises save works required to
comply with statutory requirements; and

 

(d) that if the Demised Premises or the Building or any conduits within or
serving the same have been destroyed or damaged they have been fully rebuilt and
reinstated to the state and condition assumed by this Schedule 3 ; and

 

(e) that any works in addition to those set out in the Specification required to
procure that the Assumed Premises comply with all statutory and regulatory
requirements have been carried out; and

 

(f) that all Tenants covenants contained in this Lease (as they would apply to
the Assumed Premises) have been fully performed and observed; and

 

(g) that the Demised Premises and the Building have the benefit of the Estate
Services and that the Demised Premises have the benefit of the Building Services
and so that if the Landlord is in material persistent breach of its obligations
hereunder to provide the Building Services and/or procure the provision of the
Estate Services it shall not be assumed that the Landlord is in compliance with
such obligations; and

 

(h) that the Demised Premises may be lawfully used for the Permitted User or
such other use that the Landlord and Tenant have agreed to before the Review
Date; and

 

(i) that there are no Rent Restrictions as defined in paragraph 1.9 below; and

 

(j) that rent has not been suspended pursuant to Clause 6.6 of this Lease.

 

1.5 the Disregarded Matters means:

 

(a) any effect on rent of the fact that the Tenant or any Group Company of the
Tenant or any undertenant or their respective predecessors in title have been in
occupation of the Demised Premises or any other part of the Building; and

 

Page 61



--------------------------------------------------------------------------------

(b) any goodwill attached to the Demised Premises by reason of the business then
carried on at the Demised Premises or any other part of the Building by the
Tenant or any Group Company of the Tenant or any undertenant or their respective
predecessors in title; and

 

(c) any alterations carried out by the Tenant or any Group Company of the Tenant
or any undertenant or their respective predecessors in title other than any
assumed for the purposes of Assumption (e)

 

(d) the actual rent free period or periods of reduced or concessionary rent,
capital payment or any other inducement of whatever nature allowed or given to
the Tenant at the commencement of or otherwise in relation to this Lease which
for the avoidance of doubt and without limitation includes the rent free periods
set out in Clause 3.1(a) and the Allowance as defined in the Agreement for Lease

 

(e) the Tenant’s Fitting Out Works

 

1.6 Reviewed Rent means the Open Market Rent (subject to paragraph 4 below)

 

1.7 Surveyor means an independent chartered surveyor of not less than ten (10)
years’ standing who is a Fellow of the Royal Institution of Chartered Surveyors
experienced in valuation of property similar to the Demised Premises and is
acquainted with the market in the City of London and London Docklands and who is
also aware of rental values elsewhere in London appointed from time to time to
determine the Open Market Rent and any other matters pursuant to the provisions
of this Schedule and the Surveyor shall act as an arbitrator in accordance with
the Arbitration act 1996 or by mutual agreement as an expert

 

1.8 The President means the President for the time being of the Royal
Institution of Chartered Surveyors and includes the duly appointed deputy of the
President or any person authorised by the President to make appointments on his
behalf

 

1.9 Rent Restrictions mean the restrictions imposed by any statute for the
control of rent in force on a Review Date or on the date on which any increased
rent is ascertained in accordance with this Schedule and which operate to impose
any limitation whether in time or amounts on the assessment or the collection of
any increase in rent or any part thereof

 

2. THE RENT REVIEW

 

From and including each Review Date the Reviewed Rent shall be the higher of the
rent reserved before the Relevant Review Date and the Open Market Rent at the
Relevant Review Date as ascertained in accordance with the provisions of
paragraph 3 below or as determined under the provisions of paragraph 4 below (as
the case may be).

 

Page 62



--------------------------------------------------------------------------------

3. AGREEMENT OR DETERMINATION OF THE REVIEWED RENT

 

The Reviewed Rent at any Review Date may be agreed in writing at any time
between the Landlord and the Tenant but if for any reason the Landlord and the
Tenant have not so agreed then from a date three (3) months prior to the Review
Date up to the next succeeding Review Date either the Landlord or the Tenant may
by notice in writing to the other require the Reviewed Rent to be determined by
the Surveyor

 

4. REVIEWED RENT

 

If the Reviewed Rent at any Review Date (as such Reviewed Rent is ascertained
pursuant to paragraph 3 above of this Schedule 3) is less than (in the case of
the first Review Date) the Initial Rent or (in the case of each subsequent Rent
Review) the Reviewed Rent payable immediately preceding the Relevant Review Date
as so ascertained above or determined or if the Reviewed Rent at the Relevant
Review Date cannot for any reason be so ascertained then for the purposes of
this Schedule the Reviewed Rent at the Relevant Review Date shall be deemed to
be the Reviewed Rent payable immediately preceding the Relevant Review Date as
so ascertained or determined

 

5. APPOINTMENT OF SURVEYOR

 

(a) The Surveyor (in default of agreement between the Landlord and the Tenant)
shall be appointed by the President on the written application of either the
Landlord or the Tenant made not earlier than three months before the Relevant
Review Date and not later than the next succeeding Review Date

 

(b) The Landlord or the Tenant may at any time (but not earlier than six months
before the Relevant Review Date but at least six weeks before making written
application to the President pursuant to paragraph 5(a) above) by notice in
writing ask the other to agree that for the purpose of ascertaining the Reviewed
Rent at the Relevant Review Date the Surveyor shall act as an expert (rather
than as an arbitrator (“Arbitrator”)) but if the other party has not so agreed
within thirty (30) days after service of such notice upon it or if no such
notice is served then the Surveyor shall act as Arbitrator and the provisions of
this Schedule shall be construed accordingly

 

(c) If the Surveyor appointed under this paragraph shall act as an Arbitrator
the following provisions shall apply:

 

  (i) the date of the Arbitrator’s award shall be deemed to be the date on which
a copy of the award is served on the Landlord and the Tenant;

 

  (ii) the Arbitrator shall not be entitled to order the rectification, setting
aside or cancellation of this Lease or any other deed;

 

  (iii) the Arbitrator shall have the power to order a provisional award;

 

  (iv) the Arbitrator shall not be entitled to require that security is provided
in respect of the costs of the arbitration;

 

Page 63



--------------------------------------------------------------------------------

  (v) the Arbitrator shall not be entitled to make an award prior to the
Relevant Rent Review Date;

 

6. FUNCTIONS OF THE SURVEYOR ACTING AS AN EXPERT

 

Where the Surveyor is appointed to act as an expert:

 

(a) the Surveyor shall invite the Landlord and the Tenant to submit to him
within such time limits as he shall consider appropriate a valuation accompanied
if desired by a statement of reasons and such representations and cross
representations as to the amount of the Reviewed Rent with such supporting
evidence as he may wish

 

(b) Within ninety (90) days of appointment or if he is unable to do so within
such period as soon as reasonably practicable the Surveyor shall give to each of
the Landlord and the Tenant written notice of the amount of the Reviewed Rent as
determined by him which amount shall be the Reviewed Rent (save in case of
manifest error or fraud)

 

(c) (for the avoidance of doubt) the Surveyor shall have power only to determine
matters of fact or opinion and shall have no power to determine questions of law
(including questions as to the construction of this Schedule)

 

(d) The fees and expenses of the Surveyor including the cost of his nomination
shall be payable by the Landlord and the Tenant in such proportions as the
Surveyor shall, at his reasonable discretion, direct

 

(e) If the Surveyor unreasonably delays in acting or dies or is unwilling to act
or becomes incapable of acting or if for any other reason he is unable to act
then either the Landlord or the Tenant may request the President to discharge
the said surveyor and appoint another surveyor in his place which procedure may
be repeated as many times as necessary

 

7. INTERIM PAYMENTS PENDING DETERMINATION

 

(a) In the event that by the Relevant Review Date the Rent has not been agreed
or determined as aforesaid (the date of agreement or determination being herein
called “the Determination Date”) then in respect of the period (herein called
“the Interim Period”) beginning with the Relevant Review Date and ending on the
day before the Quarterly Day following the Determination Date the Tenant shall
pay to the Landlord Rent at the yearly rate payable immediately before the
Relevant Review Date

 

(b)

Forthwith within ten (10) Working Days of the Determination Date the Tenant
shall pay to the Landlord the amount (if any) by which the Rent paid on account
by the Tenant under the provisions of paragraph 7(a) above paid by the Tenant in
respect of the Interim Period falls short of the aggregate of Rent payable in
respect of the Interim Period together with interest on each of the installments
of such shortfall (calculated from the respective dates on which the
installments would have been payable had the Reviewed Rent previously

 

Page 64



--------------------------------------------------------------------------------

 

been determined) at the Base Rate from the date of each relevant under payment
to the date of payment

 

8. RENT RESTRICTIONS

 

On each occasion that Rent Restrictions shall prevent or prohibit either wholly
or partially:-

 

the operation of the above provisions for review of the Rent or

 

the normal collection and retention by the Landlord of any increase in the Rent
or any installment or part thereof

 

THEN in each such case:-

 

  (i) the operation of such provisions for review of the Rent shall be postponed
to take effect on the first date or dates thereafter upon which such operation
may occur

 

  (ii) the collection of any increase or increases in the Rent shall be
postponed to take effect on the first date or dates thereafter that such
increase or increases may be collected and/or retained in whole or in part and
on as many occasions as shall be required to ensure the collection of the whole
increase

 

AND until the Rent Restrictions shall be relaxed either partially or wholly the
Rent shall be the maximum sum from time to time permitted by the Rent
Restrictions

 

9. MEMORANDA OF REVIEWED RENT

 

As soon as the amount of any Reviewed Rent has been agreed or determined
memoranda thereof shall be prepared by the Landlord or its solicitors and
thereupon shall be signed by or on behalf of the Landlord and the Tenant and
annexed to this Lease and the counterpart thereof and the parties shall bear
their own costs in respect thereof

 

10. TIME NOT OF THE ESSENCE

 

For the purpose of this Schedule time shall not be of the essence

 

Page 65



--------------------------------------------------------------------------------

 

SCHEDULE 4

 

MATTERS TO WHICH THE DEMISED PREMISES ARE SUBJECT

 

So far as the same relate to or affect the Demised Premises the following:

 

1. the entries at the date hereof in the Property and Charges Registers of
Registered Title No EGL440318

 

2. the Superior Lease

 

Page 66



--------------------------------------------------------------------------------

 

SCHEDULE 5

 

BUILDING SERVICES

 

(a) In this Schedule references to maintain shall mean maintain inspect test
service repair overhaul amend renew (but in the case of renewal only where
(having regard to the provisions of paragraph (b) of this Schedule) it is not
reasonably appropriate to effect a repair) and shall include where appropriate
treat wash down cleanse paint decorate empty and drain and the expression
maintenance shall be construed accordingly

 

(b) In making decisions, exercising discretions and/or giving consideration
affecting the extent nature quality and cost of the Building Services from time
to time the Landlord shall at all times act reasonably and in accordance with
the principles of good estate management (having regard to the nature and the
quality of the Building and the Estate)

 

(c) In performing the Building Services and any other services hereunder the
Landlord shall be entitled to employ or procure or permit the employment of
managers agents contractors or others

 

Subject to paragraphs (a) and (b) above the following services to be carried out
shall constitute the Building Services.

 

1. Maintenance

 

To keep clean and maintained the Retained Parts of the Building including the
windows and lavatories thereof and to keep the same adequately lighted where
appropriate during the Business Hours and such other hours as the Landlord may
in its discretion from time to time decide

 

2. Lifts and Escalator

 

During the Business Hours to provide a lift service to the Demised Premises by
the operation of the lifts now and from time to time installed and outside the
Business Hours to provide such a lift service as the Landlord reasonably
considers necessary or desirable in the interest of good estate management

 

3. Hot and cold water

 

During the Business Hours and at other times at the reasonable request of the
Tenant to provide an adequate supply of hot and cold water to the wash basins
WCs and showers (if any)

 

4. Air conditioning

 

During the Business Hours and at other times at the reasonable request of the
Tenant to provide air conditioning to those parts of the Building which are
intended to be air conditioned to such temperatures and standards as the
Landlord may from time to

 

Page 67



--------------------------------------------------------------------------------

time reasonably consider appropriate for a building of this type and nature and
to maintain all equipment plant and machinery used in connection therewith other
than such as is the responsibility of the Tenant

 

5. Retained Parts

 

Lighting heating furnishing carpeting and equipping and (as necessary) altering
the Retained Parts

 

6. Apparatus plant machinery etc

 

Maintaining and operating all apparatus plant machinery and equipment serving
the Retained Parts from time to time

 

7. Fire alarms etc.

 

Maintaining any fire alarms and ancillary apparatus and fire prevention and fire
fighting equipment and apparatus and other safety equipment comprised in the
Retained Parts or serving the Building and in any event maintaining fire and
smoke detection fire preventive and fire fighting equipment including sprinklers
hydrants hose reels extinguishers fire alarms fire escapes and fire escape
routes and general means of escape to the extent required to comply in relation
to the Retained Parts with statutory requirements and the requirements of
responsible authorities or underwriters or insurance companies

 

8. Security and surveillance

 

Providing security services and personnel including in the Landlord’s discretion
closed circuit television and/or other plant and equipment for the purpose of
surveillance and supervision of users of or visitors to the Building Provided
that such services and personnel shall not extend to the Demised Premises or the
common entrance lobby

 

9. Staff

 

Providing staff (including direct or indirect labour) for the provision of
services to the Building and for the general management (including accountancy
functions) and operation of those parts of the Building and all other incidental
expenditure including but not limited to:

 

(a) Salaries insurance health pension welfare severance and other payments
contributions and premiums

 

(b) The cost of uniforms working clothes tools appliances materials and
furniture furnishings stationery items and equipment (including telephones) for
the proper performance of the duties of any such staff

 

(c)

Providing maintaining repairing decorating and lighting any accommodation and
facilities for staff including any residential accommodation for staff

 

Page 68



--------------------------------------------------------------------------------

 

employed on the Building and all rates gas electricity and other utility charges
in respect thereof and any actual or notional rent for such accommodation

 

10. Common Facilities

 

Repairing maintaining rebuilding decorating cleansing and lighting as the case
may be any roads ways forecourts loading docks and bays passages pavements party
walls or fences party structures Pipes or other conveniences and easements which
may belong to or be capable of being used or enjoyed by the Building in common
with any Adjoining Property

 

11. Outgoings

 

Paying all existing and future rates (including water rates) taxes duties
charges assessments impositions and outgoings whatsoever (whether parliamentary
parochial local or of any other description and whether or not of a capital or
non-recurring nature) payable in respect of the Retained Parts of any part
thereof

 

12. Regulations

 

Compliance with the Regulations so far as the same relate to the provision of
the services and other items referred to in this Schedule

 

13. Miscellaneous items

 

(a) Leasing or hiring any of the items referred to in this Schedule

 

(b) Payment of interest commission and fees in respect of any moneys included in
Building Expenditure borrowed to finance the provision of services and any of
the items referred to in this Schedule

 

(c) Enforcing the obligations of the Superior Landlord under the Superior Lease
where to do so is in the reasonable opinion of the Landlord in the general
interest of the Tenant and the other tenants or occupiers of the Building

 

14. Provision of signs and general amenities

 

Providing and maintaining direction signs and notices seats and other fixtures
fittings chattels and amenities for the convenience of tenants and their
visitors and for the enjoyment or better enjoyment of such parts of the Common
Parts of the Building as are available from time to time for use by the
occupiers of and visitors to the Building and/or members of the public as the
Landlord may determine

 

15. Ornamental features gardens etc

 

Providing and maintaining hard and soft landscaping and planting within the
Retained Parts including fountains sculptures architectural artistic or
ornamental features or murals and of keeping all such parts of the Retained
Parts as may from time to time be laid out as landscaping (including water
features) neat clean planted (where appropriate) properly tended and free from
weeds

 

Page 69



--------------------------------------------------------------------------------

16. Fixtures fittings etc

 

Providing and maintaining fixtures fittings furnishings finishes bins
receptacles tools appliances materials equipment and other things for the
maintenance appearance upkeep or cleanliness of the Retained Parts and the
provision of any services for the Building

 

17. Windows

 

Cleaning the exterior and (save where the responsibility of a tenant) interior
of all windows and window frames in the Retained Parts and providing and
maintaining cradles runways and carriages in connection with such cleaning

 

18. Refuse

 

Providing and operating or procuring the provision and operation of means of
collection compaction and disposal of refuse and rubbish (including litter
within the Common Parts of the Building and if necessary pest control) from the
Building and providing and maintaining plant and equipment for the collection
compaction treatment packaging or disposal of the same

 

19. Energy and supply services

 

Providing water fuel oil gas heating cooling air conditioning ventilation
electricity and other energy and supply services to the Building as may be
required for use in running or operating any service to the Building or
distributed to occupiers of the Building including so far as appropriate standby
power generators and plant

 

20. Other services

 

Providing such other services for the benefit of the Building or the convenience
of the occupiers thereof including without limitation a receipt and dispatch
centre for items delivered by courier as the Landlord may in accordance with the
principles of good estate management consider desirable or appropriate

 

21. Statutory requirements

 

Carrying out any works to the Retained Parts required to comply with any statute

 

22. Representations

 

Taking any steps deemed desirable or expedient by the Landlord (i) for complying
with making representations against or otherwise contesting the incidence of the
provisions of any statute concerning town planning rating public health highways
streets drainage and all other matters relating or alleged to relate to the
Retained Parts or the Building as a whole and in which occupiers within the
Building have a common interest

 

Page 70



--------------------------------------------------------------------------------

23. Enforcement of covenants etc.

 

Enforcing the covenants in any other leases of Lettable Areas within the
Building for the general benefit of the tenants thereof provided that the cost
hereof shall be the net cost (after recovery from the relevant covenantors) a
determined by the Landlord

 

24. Fees of the Accountant

 

Appointing the Accountant for or in connection with the performance of the
duties ascribed to the Accountant and the Accountant respectively under the
provisions of Clause 8 of this Lease

 

25. Management

 

Employing or retaining managing agents for or in connection with the general
overall management and administration and supervision of the Building (excluding
rent collection) provided that the Landlord may include within the Building
Expenditure the fee payable to the Landlord in connection with the management of
the Building such fee not to exceed 10% of the Building Expenditure (PROVIDED
THAT no such management fee is payable to the Superior Landlord under the
Superior Lease if it would mean increasing the Building Expenditure by in excess
of 10%) but so that if a firm of managing agents is appointed to manage the
Building the fee chargeable by the Landlord in any Building Financial Year under
this paragraph 25 shall be reduced (but not below zero) by an amount equivalent
to the fees (exclusive of Value Added Tax) charged by such managing agents and
included in Building Expenditure for that Building Financial Year pursuant to
this paragraph 25 but not exceeding 10% of the Building Expenditure

 

26. Insurance

 

(a) Carrying out works required to the Building in order to satisfy the
conditions of insurance of the Building

 

(b) Payment of any amount which may be deducted or disallowed by the insurers
pursuant to any excess provision in the Landlord’s insurance policy upon
settlement or adjudication of any claim by the Landlord

 

27. Decorations

 

Providing and maintaining Christmas and other special decorations for the
Building

 

28. Name boards

 

Providing and installing name boards of such size and design as the Landlord may
determine in the main entrance to the Building and at such other locations as
the Landlord may consider desirable

 

29. Generally

 

Providing such other services and in carrying out such other works as the
Landlord may deem desirable or necessary for the benefit of the tenants or
occupiers of the

 

Page 71



--------------------------------------------------------------------------------

Building or any part of it or the tenants or occupiers thereof or for securing
or enhancing any amenities of or within the Building or in the interest of good
estate management

 

30. Building Car Park

 

Maintaining, lighting and equipping and providing such other services as the
Landlord considers appropriate or desirable in relation to the car park within
the Building and (as necessary) altering any part of the car park within the
Building

 

Page 72



--------------------------------------------------------------------------------

 

SCHEDULE 6

 

COVENANTS BY THE SURETY

 

1. INDEMNITY BY SURETY

 

The Surety hereby covenants with the Landlord as a primary obligation that the
Tenant or the Surety shall at all times until the Tenant shall cease to be bound
by the Tenant’s covenants in the Lease during the Term duly perform and observe
all the covenants on the part of the Tenant contained in this Lease including
the payment of the rents hereby reserved and all other sums payable under this
Lease in the manner and at the times herein specified and the Surety shall
indemnify and keep indemnified the Landlord against all reasonable claims
demands losses damages liability costs fees and expenses whatsoever sustained by
the Landlord by reason of or arising out of any default by the Tenant in the
performance and observance of any of its obligations or the payment of any rents
and other sums Provided that the Landlord shall notify the Surety in writing of
any such claims or other matters and take such steps as shall be reasonable to
mitigate such loss having regard to the nature of the breach and further the
Landlord shall afford the Surety a reasonable opportunity to settle such claims,
demands, loss, damages etc.

 

2. SURETY JOINTLY AND SEVERALLY LIABLE WITH TENANT

 

The Surety hereby further covenants with the Landlord that the Surety is jointly
and severally liable with the Tenant (whether before or after any disclaimer by
a liquidator or trustee in bankruptcy) for the fulfillment of all the
obligations of the Tenant under this Lease and agrees that the Landlord in the
enforcement of its rights hereunder may proceed against the Surety as if the
Surety was named as the Tenant in this Lease

 

3. WAIVER BY SURETY

 

The Surety hereby waives any right to require the Landlord to proceed against
the Tenant or to pursue any other remedy whatsoever which may be available to
the Landlord before proceeding against the Surety

 

4. POSTPONEMENT OF CLAIMS BY SURETY AGAINST TENANT

 

The Surety hereby further covenants with the Landlord that the Surety shall not
claim in any liquidation bankruptcy composition or arrangement of the Tenant in
competition with the Landlord and shall remit to the Landlord except where there
are legal requirements or a court order to the contrary the proceeds of all
judgments and all distributions it may receive from any liquidator trustee in
bankruptcy or supervisor of the Tenant and shall hold for the benefit of the
Landlord all security and rights the Surety may have over assets of the Tenant
whilst any liabilities of the Tenant or the Surety to the Landlord remain
outstanding

 

Page 73



--------------------------------------------------------------------------------

5. POSTPONEMENT OF PARTICIPATION BY SURETY IN SECURITY

 

The Surety shall not be entitled to participate in any security held by the
Landlord in respect of the Tenant’s obligations to the Landlord under this Lease
or to stand in the place of the Landlord in respect of any such security until
all the obligations of the Tenant or the Surety to the Landlord under this Lease
have been performed or discharged

 

6. NO RELEASE OF SURETY

 

None of the following or any combination thereof shall release discharge or in
any way lessen or affect the liability of the Surety under this Lease:

 

(a) any neglect delay or forbearance of the Landlord in endeavouring to obtain
payment of the rents or other amounts required to be paid by the Tenant or in
enforcing the performance or observance of any of the obligations of the Tenant
under this Lease

 

(b) any refusal by the Landlord to accept rent tendered by or on behalf of the
Tenant at a time when the Landlord was entitled (or would after the service of a
notice under Section 146 of the Law of Property Act 1925 have been entitled) to
re-enter the Demised Premises

 

(c) any extension of time given by the Landlord to the Tenant

 

(d) (subject to Section 18 of the Landlord and Tenant (Covenants) Act 1995) any
variation of the terms of this Lease (including any reviews of the rent payable
under this Lease) or the transfer of the Landlord’s reversion or the assignment
of this Lease

 

(e) any change in the identity constitution structure or powers of any of the
Tenant the Surety the Landlord or the liquidation administration or bankruptcy
(as the case may be) of either the Tenant or the Surety

 

(f) any legal limitation or any immunity disability or incapacity of the Tenant
(whether or not known to the Landlord or the fact that any dealings with the
Landlord by the Tenant may be outside or in excess of the powers of the Tenant

 

(g) any other act omission matter or thing whatsoever whereby but for this
provision the Surety would be exonerated either wholly or in part (other than a
formal release given by the Landlord)

 

7. DISCLAIMER OF LEASE

 

(a) The Surety hereby further covenants with the Landlord that:-

 

  (i) if the Crown or a liquidator or trustee in bankruptcy shall disclaim or
surrender this Lease or

 

Page 74



--------------------------------------------------------------------------------

  (ii) if the Tenant shall cease to exist (unless the same occurs as part of an
amalgamation or reconstruction of a solvent company under which before or at the
same time as such cessation or striking off the assets and liabilities of the
Tenant are by operation of law transferred to another company or body (including
liabilities under this Lease) and such company or body is or thereby becomes
bound by all of the covenants and obligations of the Tenant under this Lease)

 

THEN the Surety shall if the Landlord by notice in writing given to the Surety
within three (3) months after such disclaimer or other event so requires accept
from and execute and deliver to the Landlord a counterpart of a new lease of the
Demised Premises for a term commencing on the date of the disclaimer or other
event and continuing for the residue then remaining unexpired of the Term such
new lease to be at the cost of the Surety and to be at the same rents and
subject to substantially the same covenants conditions and provisions as are
contained in this Lease

 

(b) If the Landlord shall not require the Surety to take a new lease the Surety
shall nevertheless upon demand pay to the Landlord a sum equal to the Rent and
other sums that would have been payable under this Lease but for the disclaimer
or other event in respect of the period from and including the date of such
disclaimer or other event until the expiration of one hundred and eighty (180)
days therefrom or until the Landlord shall have granted a lease of the Demised
Premises to a third party (whichever shall first occur) and the Landlord shall
use all reasonable endeavours to grant a lease of the Demised Premises to a
third party.

 

8. BENEFIT OF GUARANTEE AND INDEMNITY

 

This guarantee and indemnity shall ensure for the benefit of the successors and
assigns of the Landlord respectively under this Lease without the necessity for
any assignment thereof

 

9. RECORD OF AGREEMENT

 

The parties confirm that before this deed was entered into:-

 

(a) a notice complying with Schedule 1 to the Regulatory Reform (Business
Tenancies) (England and Wales) Order 2003 which relates to the tenancy to be
entered into by the Guarantor pursuant to Clause 7 of this Schedule 6 was served
by the Landlord on the Guarantor on                                         
     2005; and

 

(b) a statutory declaration dated                                         
             2005 complying with paragraphs 8 of Schedule 2 of that Order was
made by                                                       of
                                                          who the Guarantor
confirms was duly authorised by the Guarantor to make the statutory declaration
on its behalf.

 

Page 75



--------------------------------------------------------------------------------

(c) the parties agree and declare that the provisions of sections 24 to 28
(inclusive) of the Landlord and Tenant Act 1954 shall not apply to any tenancy
entered into by the Guarantor pursuant to Clause 7 of this Schedule 6

 

Page 76



--------------------------------------------------------------------------------

 

SCHEDULE 7

 

EXPERT DETERMINATION

 

1. If a Referral is made in accordance with Clause 4.22.5, the Landlord’s
determination shall be reviewed by an independent expert who shall act as an
expert and not as an arbitrator and who shall be agreed or appointed in
accordance with paragraphs 3 and 4 of this Schedule. The expert shall forthwith:

 

1.1 give notice to the Landlord and the Tenant inviting each of them to submit
representations to him within ten (10) Working Days of the notice

 

1.2 give notice to each party offering each party an opportunity to make
counter-submissions in respect of any such representations within five (5)
Working Days of such notice

 

1.3 provide his decision within five (5) Working Days of receipt of the
counter-submissions and give written reasons for his decision

 

2. The decision of any such expert shall be conclusive and binding on the
Landlord and the Tenant save in. respect of manifest error or fraud. If any
expert so agreed or appointed shall die or become unwilling to act or incapable
of acting for any reason or fail to act with reasonable expedition, another such
expert may be agreed or appointed in his place in like manner

 

3. If and to the extent that the Referral requires an expert to review the
Landlord’s determination that any of the circumstances set out in Clause
4.22.2(a)(iv) and the reference to Clause 7.1(g) in Clause 4.22.2(a)(iii)
exists, the expert shall be a Chartered Accountant with not less than 10 years’
post qualification experience immediately preceding the date of the reference to
him appointed by agreement between the Landlord and the Tenant or, in the
absence of such agreement, nominated at the request of either of them at any
time by the President for the time being of the Institute of Chartered
Accountants in England and Wales (or his duly appointed deputy or any one
authorised by him to make appointments on his behalf)

 

4. If and to the extent that the Referral requires an expert to review the
Landlord’s determination that any of the circumstances set out in Clauses
4.22.2(a)(i) and 4.22.2(a)(ii) exist (save in respect of that referred to in
Clause 7.1(g) the expert shall be a Solicitor with not less than 10 years’ post
qualification experience immediately preceding the date of the reference to him
appointed by agreement between the Landlord and the Tenant or, in the absence of
such agreement, nominated at the request of either of them at any time by the
President for the time being of the Law Society in England and Wales (or his
duly appointed deputy or any one authorised by him to make appointments on his
behalf)

 

5. If and to the extent that the Referral requires an expert to review the
Landlord’s determination that the condition set out in Clause 4.22.2(b)(iii)
should be imposed, the expert shall be a Chartered Surveyor with not less than
10 years’ post qualification experience immediately preceding the date of the
reference to him

 

Page 77



--------------------------------------------------------------------------------

appointed by agreement between the Landlord and the Tenant or, in the absence of
such agreement, nominated at the request of either of them at any time by the
President for the time being of the Royal Institution of Chartered Surveyors (or
his duly appointed deputy or anyone authorised by him to make appointments on
his behalf)

 

The fees payable to the President or any such expert shall be borne and paid by
the Landlord and the Tenant in such shares and in such manner as the expert
shall determine and failing any such decision in equal shares (and if one party
shall pay all the fees it shall be entitled to recover from the other any
appropriate share which the other should have paid)

 

Page 78



--------------------------------------------------------------------------------

 

SCHEDULE 8

 

AUTHORISED GUARANTEE AGREEMENT

 

TO BE GIVEN BY TENANT PURSUANT TO CLAUSE 4.22.2(b)(i)

 

THIS DEED is made the                  day of 20[            ]

 

BETWEEN:

 

(1) [                     ] whose registered office is at [                    
]             (registered number: ) (the Tenant) [and]

 

(2) [                    ] whose registered office is at
[                            ] (registered number: ) (the Landlord) [and]

 

(3) [                    ] whose registered office is at
[                            ] (registered number:                 ) (the
Guarantor)]

 

WHEREAS

 

(A) This Agreement is made pursuant to the lease dated [            ] and made
between [                    ] (the Lease) which expression shall include (where
the context so admits) all deeds and documents supplemental to it (whether
expressed to be so or not) relating to the premises at [                    ]
(the Premises)

 

(B) The Tenant holds the Premises under the Lease and wishes to assign the Lease
to [                    ] (the Assignee), and pursuant to the Lease the
Landlord’s consent is required to such assignment (the Assignment) and such
consent is given subject to a condition that the Tenant [and the Guarantor]
[is/are] to enter into a deed in the form of this Deed

 

NOW THIS DEED WITNESSES as follows:

 

Authorised Guarantee

 

1. Pursuant to the condition referred to above, the Tenant covenants with the
Landlord, as a primary obligation, that the Assignee or the Tenant shall, at all
times during the period (the Guarantee Period) from the completion of the
Assignment until the Assignee shall have ceased to be bound by the tenant
covenants (which in this Deed shall have the meaning attributed by section 28(1)
of the Landlord and Tenant (Covenants) Act 1995 (the 1995 Act)) contained in the
Lease (including the payment of the rents and all other sums payable under the
Lease in the manner and at the times specified in the Lease), duly perform and
observe the tenant covenants

 

Tenant’s liability

 

2.1 The Tenant agrees that the Landlord, in the enforcement of its rights under
this Deed, may proceed against the Tenant as if the Tenant were the sole or
principal debtor in respect of the tenant covenant in question

 

Page 79



--------------------------------------------------------------------------------

2.2 For the avoidance of doubt, notwithstanding the termination of the Guarantee
Period the Tenant shall remain liable under this Deed in respect of any
liabilities which may have accrued prior to such termination

 

2.3 For the avoidance of doubt the Tenant shall be liable under this Deed for
any costs and expenses incurred by the Landlord in enforcing the Tenant’s
obligations under this Deed

 

Disclaimer of Lease

 

3. The Tenant further covenants with the Landlord that if the Crown or a
liquidator or trustee in bankruptcy shall disclaim the Lease during the
Guarantee Period the Tenant shall, if the Landlord by notice in writing given to
the Tenant within six (6) months after such disclaimer, accept from and execute
and deliver to, the Landlord a counterpart of a new lease of the Premises for a
term commencing on the date of the disclaimer and continuing for the residue
then remaining unexpired of the term of the Lease, such new lease to be at the
same rents and subject to the same covenants and provisions as are contained in
the Lease provided that the Tenant shall not be obliged to perform any covenants
entered into in a deed of variation of the Lease without the consent of the
Tenant (such consent not to be unreasonably withheld or delayed) which
materially increases its liability beyond that anticipated by this Lease

 

Supplementary provisions

 

4. By way of provision incidental or supplementary to Clauses 1, 2 and 3 of this
Deed.

 

Postponement of claims by Tenant

 

5. The Tenant further covenants with the Landlord that the Tenant shall:

 

5.1.1 not claim in any liquidation, bankruptcy, composition or arrangement of
the Assignee in competition with the Landlord and shall (to the extent of its
liability hereunder) remit to the Landlord the proceeds of all judgments and all
distributions it may receive from any liquidator, trustee in bankruptcy or
supervisor of the Assignee; and

 

5.1.2 not exercise any right or remedy in respect of any amount paid or any
liability incurred by the Tenant in performing or discharging its obligations
contained in this Deed, or claim any contribution from any other guarantor

 

Postponement of participation by Tenant in security

 

6. The Tenant shall not be entitled to participate in any security held by the
Landlord in respect of the Assignee’s obligations to the Landlord under the
Lease or to stand in the place of the Landlord in respect of any such security
until all the obligations of the Tenant or the Assignee to the Landlord under
the Lease have been performed or discharged

 

Page 80



--------------------------------------------------------------------------------

No release of Tenant

 

7. None of the following, or any combination of them, shall release, determine,
discharge or in any way lessen or affect the liability of the Tenant as
principal obligor under this Deed or otherwise prejudice or affect the right of
the Landlord to recover from the Tenant to the full extent of this guarantee;

 

7.1.1 any neglect, delay or forbearance of the Landlord in endeavouring to
obtain payment of any rents or other amounts required to be paid by the Assignee
or in enforcing the performance or observance of any of the obligations of the
Assignee under the Lease;

 

7.1.2 any refusal by the Landlord to accept rent tendered by or on behalf of the
Assignee at a time when the Landlord was entitled (or would after the service of
a notice under Section 146 of the Law of Property Act 1925 have been entitled)
to re-enter the Premises;

 

7.1.3 any extension of time given by the Landlord to the Assignee;

 

7.1.4 any reviews of the rent payable under the Lease and (subject to Section 18
of the 1995 Act) any variation of the terms of the Lease (provided that the
Tenant shall not have any liability to the extent of any material increase in
its liability beyond that anticipated by the Lease created by a deed of
variation of the Lease without the consent of the Tenant (such consent not to be
unreasonably withheld or delayed) but for the avoidance of doubt there shall be
no other diminution in the liability of the Tenant hereunder) or the transfer of
the Landlord’s reversion;

 

7.1.5 any change in the constitution, structure or powers of either the Tenant,
the Assignee or the Landlord or the liquidation, administration or bankruptcy
(as the case may be) of either the Tenant or the Assignee;

 

7.1.6 any legal limitation, or any immunity, disability or incapacity of the
Assignee (whether or not known to the Landlord) or the fact that any dealings
with the Landlord by the Assignee may be outside, or in excess of, the powers of
the Assignee;

 

7.1.7 any other deed, act, omission, failure, matter or thing whatsoever as a
result of which, but for this provision, the Tenant would be exonerated either
wholly or partly (other than a release executed and delivered as a deed by the
Landlord or a release effected by virtue of the 1995 Act)

 

Costs of new lease

 

8. The Landlord’s reasonable costs in connection with any new lease granted
pursuant to Clause 3 of this Deed shall be borne by the Tenant and paid to the
Landlord (together with Value Added Tax) upon completion of such new lease

 

Landlord’s Obligations

 

9. Notwithstanding any Clause to the contrary in this Agreement the Landlord
covenants with the Tenant and the Guarantor to use all reasonable endeavours to

 

Page 81



--------------------------------------------------------------------------------

procure that the Assignee and the Guarantor complies with its obligations under
the Lease

 

10. Not used.

 

Guarantor to join in new lease

 

11. If the Tenant shall be required to take up a new lease pursuant to Clause 3
of this Deed, the Guarantor shall join in, and execute and deliver to the
Landlord a counterpart of, such new lease in order to guarantee the obligations
of the Tenant under it in the terms of Schedule 4 to the Lease (mutatis
mutandis)

 

IN WITNESS whereof this deed has been executed by the Tenant and is intended to
be and is hereby delivered on the date first above written

 

Signed by CITIGROUP PROPERTY

  )  

CITIGROUP PROPERTY

LIMITED acting by two

  )  

LIMITED

Directors/a Director and the Secretary

 

)

 

Director

  

/s/ Linda Smith

Director

     

Director

  

/s/ P. Spratley

Director/Secretary

            

EXECUTED as a DEED by

  )  

INSTINET GLOBAL

INSTINET GLOBAL SERVICES

  )  

SERVICES LIMITED

LIMITED acting by two Directors/

  )    

a Director and the Secretary

  )    

Director

     

Director

  

/s/ Ken Tregidgo

Director/Secretary

     

Secretary

  

/s/ Julian Creighton

EXECUTED as a DEED by

  )  

INSTINET GROUP INC

INSTINET GROUP INC

  )    

acting by two Directors

  )    

a Director and the Secretary

  )    

Director

     

Director

    

Director/Secretary

     

Secretary

  

/s/ Paul Merolla

 

Page 82



--------------------------------------------------------------------------------

 

ANNEXURE 1

 

Specification

 

Page 83



--------------------------------------------------------------------------------

 

ANNEXURE 2

 

Plans

 

(Plan A - Demise Plan)

(Plan B - Building Plan)

(Plan C - Estate Plan)

 

Page 84



--------------------------------------------------------------------------------

 

Dated March 3, 2005

 

CITIGROUP PROPERTY LIMITED

 

INSTINET GLOBAL SERVICES LIMITED

 

INSTINET GROUP INC

 

--------------------------------------------------------------------------------

 

SUB-UNDERLEASE

of

Floor 26

25 Canada Square

Canary Wharf London E14

 

--------------------------------------------------------------------------------

 

Term Commences: 07 FEBRUARY 2005

Term: 15 years from and including            

                              07 FEBRUARY 2005

 

LOGO [g40660img1_stpg214.jpg]

 



--------------------------------------------------------------------------------

 

CONTENTS

 

CLAUSE

--------------------------------------------------------------------------------

   PAGE


--------------------------------------------------------------------------------

1.      DEFINITIONS

   3

2.      INTERPRETATION

   9

3.      DEMISE AND RENTS

   10

4.      TENANT’S COVENANTS

   11

5.      LANDLORD’S COVENANTS

   29

6.      INSURANCE

   33

7.      PROVISOS

   37

8.      SERVICE CHARGE AND ESTATE CHARGE

   43

9.      NEW TENANCY

   51

10.    MANAGEMENT COMPANY

   51

11.    DETERMINATION OF STRUCTURE LEASE

   51

12.    RECORD OF AGREEMENT

   52

13.    BREAK CLAUSE

   53

14.    AGREEMENT FOR LEASE

   53

SCHEDULE 1 RIGHTS GRANTED

   54

Estate Common Parts

   54

Pipes

   54

Common Parts of the Building

   55

Entry to other parts of the Building

   55

Support

   56

Rights exercisable over private roads on the Isle of Dogs

   56

Entrance Lobby

   56

List of Tenant’s names

   56

Car Parking

   56

Loading Bay

   57

Cleaning

   57

SCHEDULE 2 EXCEPTIONS AND RESERVATIONS

   58

Pipes

   58

Entry

   58

Scaffolding

   59

Light and Air etc.

   59

Support

   59

Building on the Adjoining Property

   59

Alteration of Common Parts

   59

Use of Estate Common Parts and Common Parts of the Building

   59

Rights excepted and reserved to Superior Landlord

   59

 

Page I



--------------------------------------------------------------------------------

SCHEDULE 3 RENT REVIEWS

   60

1.      Definitions

   60

2.      The Rent Review

   62

3.      Agreement or determination of the Reviewed Rent

   63

4.      Reviewed Rent

   63

5.      Appointment of Surveyor

   63

6.      Functions of the Surveyor acting as an expert

   64

7.      Interim payments pending determination

   64

8.      Rent Restrictions

   65

9.      Memoranda of reviewed rent

   65

10.    Time not of the essence

   65

SCHEDULE 4 MATTERS TO WHICH THE DEMISED PREMISES ARE SUBJECT

   66

SCHEDULE 5 BUILDING SERVICES

   67

1.      Maintenance

   67

2.      Lifts and Escalator

   67

3.      Hot and cold water

   67

4.      Air conditioning

   67

6.      Apparatus plant machinery etc.

   68

7.      Fire alarms etc.

   68

8.      Security and surveillance

   68

9.      Staff

   68

10.    Common Facilities

   69

11.    Outgoings

   69

12.    Regulations

   69

13.    Miscellaneous items

   69

14.    Provision of signs and general amenities

   69

15.    Ornamental features gardens etc.

   69

16.    Fixtures fittings etc.

   70

17.    Windows

   70

18.    Refuse

   70

19.    Energy and supply services

   70

20.    Other services

   70

21.    Statutory requirements

   70

22.    Representations

   70

23.    Enforcement of covenants etc.

   71

24.    Fees of the Accountant

   71

25.    Management

   71

26.    Insurance

   71

27.    Decorations

   71

28.    Name boards

   71

29.    Generally

   71

30.    Building Car Park

   72

SCHEDULE 6 COVENANTS BY THE SURETY

   73

1.      Indemnity by Surety

   73

2.      Surety jointly and severally liable with Tenant

   73

3.      Waiver by Surety

   73

 

Page II



--------------------------------------------------------------------------------

4.      Postponement of claims by Surety against Tenant

   73

5.      Postponement of participation by Surety in security

   74

6.      No release of Surety

   74

7.      Disclaimer of Lease

   74

8.      Benefit of guarantee and indemnity

   75

9.      Record of agreement

   75

SCHEDULE 7 EXPERT DETERMINATION

   77

SCHEDULE 8 AUTHORISED GUARANTEE AGREEMENT

   79

Authorised Guarantee

   79

Tenant’s liability

   79

Disclaimer of Lease

   80

Supplementary provisions

   80

Postponement of claims by Tenant

   80

Postponement of participation by Tenant in security

   80

No release of Tenant

   81

Costs of new lease

   81

Landlord’s Obligations

   81

Guarantor to join in new lease

   82

ANNEXURE 1

   83

ANNEXURE 2

   84

 

Page III